Case 17-01755-SLM   Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50         Desc Main
                             Document      Page 1 of 62



 NOT FOR PUBLICATION

  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY                               Order Filed on December 10, 2020
                                                       by Clerk,
                                                       U.S. Bankruptcy Court
                                                       District of New Jersey




                                                   Case No.:              16-28464 (SLM)
                                                   Adv. No.:              17-01755 (SLM)


  In Re:                                           Hearing Date:          August 29, 2018
   OPENPEAK, INC.                                  Judge:                 Stacey L. Meisel


  CHARLES M. FORMAN, TRUSTEE


                             Plaintiff(s)
  v.
  DANIEL GITTLEMAN, DAVID BARCLAY,
  CHRISTOPHER HILL, HOWARD KWON, JOHN
  SCULLEY, ALEX KOMOROSKE, JOACHIM
  GFOELLER, JR., J. TOMLISON HILL, III, JAMES
  ROBINSON, IV, AND MORTON TOPFER


                             Defendant(s)

                     OPINION ON MOTIONS TO DISMISS




                                            1
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50   Desc Main
                                  Document      Page 2 of 62



APPEARANCES:


Michael Holt, Esq.
FORMAN HOLT
66 Route 17 North
Paramus, NJ 07652
Counsel for the Chapter 7 Trustee

Joseph A. Caneco, Esq.
Mark E. Hall, Esq.
FOX ROTHSCHILD, LLP
49 Market Street
Morristown, NJ 07960

–and–

Jeffrey A. Tew, Esq.
Robert M. Stein, Esq.
RENNERT VOGEL MANDLER & RODRIGUEZ, P.A.
100 S.E. 2nd Street, Suite 2900
Miami, Florida 33131
Counsel for Defendants Daniel Gittleman,
David Barclay, Howard Kwon and Christopher Hill

Richard Brosnick, Esq.
AKERMAN LLP
666 Fifth Avenue, 20th Floor
New York, NY 10103

–and–

Joseph L. Rebak, Pro Hac Vice
AKERMAN LLP
98 Southeast Seventh Street, 11th Floor
Miami, Florida 33131
Counsel for Defendants John Sculley, Alex
Komoroske, Joachim Gfoeller, Jr., J. Tomilson Hill,
III, James Robinson, IV and Morton Topfer




                                               2
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50             Desc Main
                                  Document      Page 3 of 62



STACEY L. MEISEL, UNITED STATES BANKRUPTCY JUDGE

       Before this Court are two motions to dismiss the Amended Complaint (“Amended

Complaint”),1 filed by Charles Forman as Chapter 7 Trustee (“Trustee”) of the estate of

OpenPeak, Inc. (“Debtor” or “OpenPeak”). The first motion to dismiss is brought by the Debtor’s

directors (the “Outside Director Defendants’ Motion”).2 The director defendants named in the

Amended Complaint are John Sculley, Alex Komoroske, Joachim Gfoeller, Jr., J. Tomilson Hill,

III, James Robinson, IV, and Morton Topfer (collectively, the “Outside Director Defendants”).

The second motion to dismiss is brought by the officers of the Debtor (the “Officer Defendants’

Motion”).3 The officer defendants named in the Amended Complaint are Daniel Gittleman, David

Barclay, Howard Kwon, and Christopher Hill (collectively, the “Officer Defendants”). The

central issue to both the Outside Director Defendants’ Motion and the Officer Defendants’ Motion

(collectively, the “Motions”) is whether the Trustee provided, in the fifty-plus page Amended

Complaint, a short and plain statement providing the Defendants with notice of the claims asserted

against them and the basis thereof. If the Trustee has, then the Court must decide whether those

claims have been adequately plead or are barred for lack of standing or collateral estoppel.

       Having considered the Motions, the Trustee’s oppositions, the Defendants’ responses, oral

argument, and the Parties’ supplemental briefing on the issues raised at oral argument, and for the

reasons set forth herein, the Court grants the Outside Director Defendants’ Motion. The Court

also grants the Officer Defendants’ Motion in part and denies in part, allowing the Trustee to

replead. The following constitutes the Court’s findings of fact and conclusions of law as required

by Federal Rule of Bankruptcy Procedure 7052.

                                        JURISDICTION

       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Standing

Order of Reference from the United States District Court for the District of New Jersey, dated July

                                                 3
Case 17-01755-SLM        Doc 80     Filed 12/10/20 Entered 12/10/20 16:10:50             Desc Main
                                   Document      Page 4 of 62



23, 1984 and amended September 18, 2012. This Adversary Proceeding arises under 11 U.S.C.

§§ 544(b), 548(a)(1), 550(a) and seeks damages because of Defendants’ purported breach of

fiduciary duties, waste of corporate assets, unjust enrichment, and fraudulent transfers. The Court

may not enter a final order on a state law claim “in the absence of consent or unless it implicates

a claim filed in the bankruptcy case by the Defendants.”4 If the parties consent, then the Court

may enter a final order on these claims.5 The Officer Defendants expressly stated that they do not

consent to entry of final orders by the Court, while the Outside Director Defendants preserved the

right “to withhold their consent to entry of final orders or judgments from the Bankruptcy Court.”6

Bankruptcy courts have the authority, however, to enter an order on a motion to dismiss.7

Furthermore, the Outside Director Defendants and Officer Defendants challenge the amended

complaint on the grounds of lack of subject-matter jurisdiction—asking this Court to evaluate

jurisdiction. The Officer Defendants concede that this Court can enter an order on the Officer

Defendants’ Motion. The parties seek this Court’s decision regarding jurisdiction, which must be

reviewed by this Court in the first instance. Therefore, while the parties may have stated otherwise,

based upon the Defendants’ request from this Court, the parties have consented to the Court’s entry

of a final order regarding the Motions. Venue of this Adversary Proceeding is proper pursuant to

28 U.S.C. § 1409(a) and (d).

                                  FACTUAL BACKGROUND

The Debtor’s Business

       The Officer Defendant Gittleman founded the Debtor in 2002. The Debtor initially focused

on home and office automation, and IP (internet protocol) video conferencing. It later transitioned

to the production of other hardware, including tablets. The Debtor’s principal place of business

was in Boca Raton, Florida. By 2012, the Debtor moved away from hardware, and solely focused



                                                 4
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50             Desc Main
                                  Document      Page 5 of 62



on developing software for its ADAM platform. ADAM was a program intended to allow an

employee to securely access his or her company workspace on a personal mobile device. AT&T

and Blackberry Corporation were among the Debtor’s largest customers. However, funding for

the Debtor’s day-to-day business operations came from private capital raises. From 2011–2016,

the Debtor raised over $120 million from private investors.

       Officer Defendant Gittleman served as the Debtor’s former Chief Executive Officer and

Chairman of the Board. Officer Defendant C. Hill served as its President. Officer Defendant

Barclay served as its Executive Vice President. Officer Defendant Kwon served as its Vice

President and General Counsel. In addition, Gittleman, and Kwon also served on the Debtor’s

board of directors. The Outside Director Defendants were independent directors of the Debtor’s

board. All Defendants held equity in, and/or convertible debt of the Debtor.

       According to the Amended Complaint, ADAM failed to meet customers’ expectations

because structural problems in the software program hindered its scalability. These issues resulted

in only a very small percentage of licensed customers activating ADAM on their mobile devices.

As a result, the Debtor was unable to generate meaningful revenue from the ADAM platform. As

debts became due, revenue failed to meet projections. The Debtor then sought to sell itself to

potential acquirers while also raising additional funding from existing investors. Sale efforts were

unsuccessful, and investors began to make repayment demands.

The Chapter 7 Case and Commencement of the Adversary Proceeding

       On September 27, 2016, the Debtor commenced its case by filing a voluntary chapter 7

petition.8 On December 4, 2017, the Trustee commenced this Adversary Proceeding.9 The Parties

entered two consent orders regarding the briefing schedule in the Adversary Proceeding.10 On

March 6, 2018, the Trustee filed the Amended Complaint.11 The Amended Complaint sets forth



                                                 5
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50            Desc Main
                                  Document      Page 6 of 62



allegations regarding the Defendants’ purported mismanagement of the Debtor, which the Trustee

asserts led to its subsequent failure and bankruptcy.

       The Amended Complaint requests relief based on the assertion that certain employees

recalled that the Officer Defendants were not interested in ADAM’s long-term functionality.

Instead, the Officer Defendants ignored employees’ concerns related to ADAM.12 The Amended

Complaint alleges that the Officer Defendants were “demo-driven.” Meaning they only cared that

the demo version worked well enough to show a potential customer that the Debtor could offer a

certain feature.13   The Amended Complaint further alleges that the Officer Defendants

misrepresented facts regarding the performance and product features of ADAM to potential

business partners.14 The Amended Complaint also alleges that former employees recall that the

Officer Defendants: (1) made promises to customers about the ADAM product that they knew the

Debtor could not fulfill; and (2) knew that the ADAM product was poor quality and contained

glitches based on the large number of complaints already received.15

       The Amended Complaint describes alleged problems between the Debtor and AT&T, the

Debtor’s largest customer.16 The Amended Complaint describes—while quoting emails from

AT&T executives to the Officer Defendants—that AT&T was dissatisfied with functionality and

scalability of AT&T’s version of ADAM, referred to as “Toggle.”17 The Amended Complaint

also alleges problems between the Debtor and Blackberry.18 The Amended Complaint further

alleges that Blackberry notified the Debtor that it believed the Debtor violated its contract with

Blackberry. According to the Amended Complaint, Blackberry was dissatisfied with malfunctions

and defects in the software and Debtor’s failure to resolve those issues.19 The Amended Complaint

alleges that “during 2014 and 2015, as OpenPeak was raising millions of dollars, unbeknownst to

investors, its major customers Blackberry and AT&T were very dissatisfied.”20



                                                 6
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50            Desc Main
                                  Document      Page 7 of 62



       As it pertains to Officer Defendant Gittleman, the Amended Complaint alleges that former

employees described Officer Defendant Gittleman as a “stereotypical shady salesman,” who

“knew about the poor performance of OpenPeak’s products because [an] employee had numerous

conversations with Officer Defendant Gittleman about the problems.”21 Furthermore, former

employees recall that Officer Defendant Gittleman’s focus was more on raising capital and making

promises that were difficult to keep.22 The Amended Complaint alleges Gittleman spent the

Debtor’s money recklessly on himself and people close to him without any regard for the best

interest of the Debtor.23 Additionally, the Amended Complaint states that according to one of the

Debtor’s former investors, Officer Defendant Gittleman would take a private jet and stay at a villa

in Las Vegas’s MGM Mansion during the Consumer Electronics Show each year, spending as

much as $75,000.24 It further alleges that Officer Defendant Gittleman excessively spent the

Debtor’s money on separate rooms for other OpenPeak employees.25 The Amended Complaint

alleges that Officer Defendant Gittleman’s excessive spending also took place at the same time

that the Debtor raised additional funds “to meet additional cash demands for the rest of the month

of January 2013.”26 The Amended Complaint further alleges that Officer Defendant Gittleman

caused the Debtor to spend money on projects that did not serve a legitimate business purpose, and

on salaries for people who served no real function.27

       The Amended Complaint asserts that one of the Debtor’s investors, Hercules Capital Inc.

(“Hercules”), retained a consulting group to perform a field audit of the Debtor.28 The consulting

group commented on the Debtor’s wasteful spending and excessive salaries.29 The Amended

Complaint alleges that the Debtor’s 2013 financial statement shows that the Debtor found one of

its software products to be “worthless” with an approximate net value of zero.30 It further alleges

that the Debtor transitioned the programming language for ADAM from Java to PHP, which was



                                                7
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50             Desc Main
                                  Document      Page 8 of 62



done to conform with industry standard. Former employees, however, allegedly dispute this

reasoning and recalled that even the PHP version had fundamental problems.31

       The Amended Complaint asserts that during 2014 and 2015, OpenPeak was insolvent.32

The Amended Complaint alleges that the Debtor was unable to meet its debt obligations without

raising additional capital. The Amended Complaint further alleges that the Officer Defendants

misrepresented the Debtor’s financial condition in order to successfully raise more capital during

this time period.33 One example alleged in the Amended Complaint is that Officer Defendant

Gittleman emphasized the number of licenses transferred to customers when he met with investors

in order to portray the Debtor in a positive light.34 The Amended Complaint alleges that this was

misleading because the Debtor only generated revenue from the few transferred licenses that were

activated.35 It further alleges that in an email to investors, Officer Defendant Barclay and Officer

Defendant Gittleman misrepresented to investors the success of the Debtor’s product and

functionality.36 Finally, the Amended Complaint alleges that the Officer Defendants made

misrepresentations regarding the Debtor’s financial projections.37

       The Trustee alleges that the Officer Defendants were deceitful during negotiations with

potential acquisition candidates.38    In addition to allegations that the Officer Defendants

misrepresented ADAM’s functionality and the Debtor’s financial performance, the Amended

Complaint alleges that Officer Defendant Gittleman’s deceitful actions caused two potential

acquisitions to fall apart.39 The Amended Complaint states that Officer Defendant Gittleman

obtained board approval to persuade existing investors to provide more capital through a bridge

round of funding.40 It alleges that this “strong-arm strategy” was discussed at a board meeting on

January 27, 2013, where Officer Defendant Gittleman allegedly indicated to investors that they

would be diluted unless they made new investments.41 The Trustee contends that the Director



                                                 8
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50             Desc Main
                                  Document      Page 9 of 62



Defendants breached their fiduciary duties by permitting Officer Defendants to continue raising

capital when the Debtor was already insolvent.42 The Amended Complaint alleges that the debt

incurred in 2014 represented a 400% increase in the Debtor’s outstanding debt in 2015.43 The

Amended Complaint further alleges that the Outside Director Defendants acted in their own self-

interest by causing the Debtor to borrow as much capital as possible in the hopes for a sale.44

       Count I seeks to recover damages against all Defendants for their purported breaches of

fiduciary duties on the grounds that, collectively, the Defendants “violated their fiduciary duties

of good faith, fair dealing, loyalty, due care, reasonable inquiry, disclosure, candor, management,

oversight and supervision.”45 The Amended Complaint alleges that each of the Defendants “had

a fiduciary duty to ensure that [the Debtor] disseminated accurate, truthful and complete

information to its creditors” and each “knowingly caused the Company to disseminate to its

creditors, materially misleading and inaccurate information.”46 The Trustee alleges that “[t]hese

actions could not have been a good faith exercise of prudent business judgment as they were in

violation of applicable law.”47 The Trustee also alleges that the Defendants breached their

fiduciary duties by “failing to prudently supervise, manage and control the operations of [the

Debtor].”48 The Amended Complaint also alleges that the Defendants committed a further breach

of their fiduciary duty of care by failing to seek bankruptcy protection sooner, and that they

“breached their duty of loyalty, by seeking to recover money on their own investments, while

ignoring what was in the best interest of [the Debtor]’s stakeholders, causing harm to both [the

Debtor] and its stakeholders.”49 The Trustee’s asserts that “[a]s a direct and proximate result of

the Defendants’ foregoing breaches of fiduciary obligations,” the Debtor “suffered substantial

damages, not only monetary, but also to its corporate image and goodwill, which ultimately led to

the Company filing for bankruptcy.”50



                                                 9
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                  Document     Page 10 of 62



       Count II seeks to recover damages from the Officer Defendants based on their purported

waste of corporate assets. The Trustee alleges that the Officer Defendants “allowed for lavish and

wasteful spending, for their own benefit or for the benefit of other employees, including, without

limitation, personal loans, personal air travel, over the top hotel accommodations, high-tech

gadgets, and unnecessary salaries – all while the [Debtor] was in a dire financial condition.”51 The

Trustee alleges that these actions violated their duties to the Debtor, and resulted in damage to the

Debtor.52

       Count III seeks to recover damages from the Officer Defendants on a theory of unjust

enrichment. Specifically, the Trustee alleges that the Officer Defendants were unjustly enriched

“as a result of the compensation and other benefits they received while simultaneously breaching

their fiduciary duties owed to the [Debtor].”53 The Trustee requests that the Officer Defendants

disgorge any benefits they received.54

       Count IV seeks to recover $1.6 million in compensation paid, and thousands of dollars in

reimbursements made to the Officer Defendants in the two years prior to the Petition Date. It is

alleged that these transfers are constructively fraudulent because, at the time each payment was

made the Debtor was, or was rendered, insolvent, inadequately capitalized or unable to pay its

debts as they became due.55

       Altogether, the Trustee seeks judgment: (1) against all Defendants and in favor of the

Debtor for damages sustained by the Debtor because of Defendants’ purportedly wrongful

conduct; (2) awarding the Debtor restitution from the Officer Defendants, and disgorgement of all

“profits, benefits and other compensation” obtained by them; (3) awarding the Trustee costs and

disbursements, including reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and

expenses; and (4) any other related relief the Court would deem just and proper.



                                                 10
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50            Desc Main
                                  Document     Page 11 of 62



The Motions to Dismiss

       The Outside Director Defendants’ Motion was filed on April 20, 2018.56 Howard Kwon

submitted a Declaration in Support.57 The Outside Director Defendants assert dismissal is

warranted on four separate grounds. First, as a matter of Delaware law, the Outside Director

Defendants argue that any claims for breach of the duty of care are barred by the exculpatory

provisions of the Debtor’s Articles of Incorporation, and to the extent not exculpated, are barred

by the business judgment rule. Second, the Outside Director Defendants assert the Trustee failed

to plead a cognizable breach of fiduciary duty by them because the Amended Complaint

improperly lumps any purportedly wrongful actions and breaches together with those of the Officer

Defendants. Such lumping makes it impossible to decipher what actions, if any, the Outside

Director Defendants undertook that caused damage to the Debtor. Third, the Trustee lacks

standing to pursue the claims asserted in the Amended Complaint because the Trustee is not

pursuing estate claims, but rather specific contractual claims of specific creditor constituencies.

Fourth, the Outside Director Defendants contend that any of portion of the claims asserted against

them—for acts taken prior to September 27, 2013—are barred by Delaware’s three-year statute of

limitations on actions for breaches of fiduciary duty by a Delaware director.

       The Officer Defendants’ Motion was also filed on April 20, 2018.58 Again, Mr. Kwon

filed a Declaration in Support thereof (the “Kwon Declaration”).59 The Officer Defendants argue

that the Amended Complaint must be dismissed as to the claims against them because the Trustee:

(1) is collaterally estopped from relitigating the factual issues underpinning the Amended

Complaint; (2) fails to satisfy the heightened pleading requirements of Federal Rule of Civil

Procedure 9(b) as applicable to the fraud or fraud-like counts of the Amended Complaint;

(3) incorrectly applied the law of the State of New Jersey (rather than Delaware) to his remaining



                                                11
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50             Desc Main
                                  Document     Page 12 of 62



claims; and (4) improperly incorporates prior, dismissible counts of the Amended Complaint in

subsequent counts, resulting in the Amended Complaint being subject to dismissal in its entirety

as a “shotgun pleading.” The Officer Defendants also specifically incorporated by reference the

arguments made by the Outside Director Defendants as fully applicable to them.

       The Officer Defendants’ collateral estoppel argument relies upon the assertion that the

“central factual issues set forth in the Adversary Complaint have already been litigated to a final

judgment in favor of three of the Officer Defendants in a lawsuit styled Hercules Capital, Inc.

(F/K/A Hercules Technology Growth Capital, Inc.) v. Daniel J. Gittleman, et al., Case No.: 9:16-

cv-81663, United States District Court, Southern District of Florida” (the “Hercules Lawsuit”).60

The Hercules Lawsuit included the following Officer Defendants: Daniel J. Gittleman, David

Barclay, and Howard Kwon (collectively, the “Hercules Defendants”). The Officer Defendants

support their argument by citing to the opinion and order entered in favor of the Hercules

Defendants after an eight-day bench trial by the Honorable Donald M. Middlebrooks of the United

States District Court for the District of South Florida in the Hercules Lawsuit. The Hercules

Lawsuit’s complaint, opinion, and order (the “Hercules Pleadings”) are attached as exhibits to

Mr. Kwon’s Declaration.61 The Officer Defendants submit that this Court may take judicial notice

of the Hercules Pleadings because the Trustee heavily relied on them in the Amended Complaint,

and they are a matter of public record.62 The Officer Defendants also note there are multiple

references to the Hercules Lawsuit (and testimony given at the trial) in the Amended Complaint.63

In the alternative, the Officer Defendants request that the Court treat their motion to dismiss as a

request for summary judgment pursuant to Federal Rule of Civil Procedure 12(d).

       The Hercules Lawsuit was brought by Hercules Capital Inc. (“Hercules”) against Officer

Defendants Gittleman, Barclay and Kwon. None of the other Defendants were parties to the



                                                12
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50             Desc Main
                                  Document     Page 13 of 62



Hercules Lawsuit. Hercules asserted the following causes of action against the named Officer

Defendants, in both their individual and corporate capacities: (1) negligent misrepresentation;

(2) fraud and fraudulent misrepresentation; and (3) civil conspiracy to defraud Hercules. The

Officer Defendants argue that Eleventh Circuit law applies. Therefore, the Amended Complaint

is barred by the issues decided in the Hercules Lawsuit because: (1) the allegations raised in the

Adversary Complaint are identical to the issues in the Hercules Lawsuit; (2) these issues were

actually litigated to final judgment; (3) Judge Middlebrooks’s determination of these issues was a

critical and necessary part of the final judgment; and (4) the Trustee provided material assistance

to Hercules thereby providing a full and fair opportunity to litigate in the Hercules Lawsuit.

       On July 20, 2018, the Trustee filed opposition to both Motions.64 The Trustee argues that

he has standing because he is pursuing the Debtor’s claims for breach of fiduciary duty, and that

he only seeks to recover damages sustained by the Debtor (not its creditors). As to the Outside

Director Defendants, the Trustee emphasized that the Amended Complaint only asserts a claim

based on their purported breach of the fiduciary duty of loyalty. As to the Officer Defendant’s

Motion, the Trustee asserts that Rule 9(b) does not apply to the Amended Complaint because none

of the counts are fraud-like claims. The Trustee acknowledges, however, that courts have applied

Rule 9(b) to fraudulent transfer claims when those claims were accompanied by allegations of

specific fraud or claims related to federal securities law.65 The Trustee distinguishes those cases,

claiming that when a bankruptcy trustee asserts a claim for fraudulent transfer that the standard is

relaxed and liberally construed.66 Regarding Count II (corporate waste) and Count III (unjust

enrichment), the Trustee argues that he adequately pleaded the elements for each claim, and agrees

that Delaware law applies. Regarding Count III (unjust enrichment), the Trustee also notes that

the Amended Complaint specifically seeks disgorgement as the appropriate equitable remedy.



                                                13
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50               Desc Main
                                   Document     Page 14 of 62



Accordingly, the Trustee’s failure to assert there is no adequate remedy at law is without merit.

As to Count IV (fraudulent transfer), the Trustee argues that he adequately pleaded a claim as a

matter of federal and New Jersey law. To the extent that Delaware law applies to this count, the

Trustee argues that this is a distinction without a difference. The Trustee further argues that

Delaware and New Jersey law are substantively congruent. Therefore, the Trustee contends, under

either law, the Amended Complaint meets the notice pleading requirements.

       As for the Officer Defendants’ collateral estoppel argument, the Trustee argues that it

“should be flatly rejected” because the Trustee was not a party to the Hercules litigation.67 While

acknowledging that the Hercules Lawsuit and this Adversary Proceeding share common facts, the

Trustee argues that, as a matter of the federal law on collateral estoppel, he cannot be barred from

bringing this lawsuit. The Trustee asserts: (i) he is neither in privity with Hercules nor was he

“virtually represented” by Hercules in the Hercules Lawsuit, nor has he enjoyed Hercules’

“extensive cooperation” in pursuing this Adversary Proceeding; and (ii) the Hercules Lawsuit and

this Adversary Proceeding are not substantially similar because they “allege different causes of

action, name different defendants, cover different time periods and allege different facts.”68 The

Trustee further argues that it is premature for the Court to consider the Officer Defendants’

collateral estoppel argument at the dismissal stage, and requests that it be preserved for later stages

in this action.69 As part of this argument, the Trustee argues that it is inappropriate for the Court

to review the Hercules Lawsuit documents at the dismissal stage because the Amended Complaint

did not explicitly rely on them. The Trustee further argues that, while the Court may take judicial

notice of the Hercules Pleadings, it may not take judicial notice to establish the truth of the facts

asserted in the Amended Complaint.




                                                  14
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                   Document     Page 15 of 62



       The Trustee also seeks denial of the request to convert the Officer Defendants’ Motion to

a motion for summary judgment because meaningful discovery has not yet taken place. The

Trustee refutes that the Amended Complaint is a “shotgun pleading” because he asserts it

specifically lists which defendants are subject to which claims and describes the conduct relevant

to each cause of action. Lastly, to the extent the Court is inclined to grant the Motions, the Trustee

seeks leave to replead the Amended Complaint under Federal Rule of Civil Procedure 15(a).

       On August 15, 2018, the Defendants filed further replies in support of the Motions.70 The

Outside Director Defendants continue to challenge Trustee’s standing to bring the Adversary

Complaint because they argue that he is pursuing damages sustained by the Debtor’s creditors, and

not the Debtor. Moreover, the Outside Director Defendants argue that, even if the Court granted

the Trustee leave to replead, his claims are barred by the Delaware business judgment rule. The

Officer Defendants restated their existing arguments, but also asserted that to the extent collateral

estoppel prevents claims against the Officers, it should apply with equal force to applicable claims

against the Outside Director Defendants.71

       The Court held oral argument. At oral argument, the Trustee again conceded that the

Amended Complaint only seeks to recover against the Outside Director Defendants based on their

purported breaches of the fiduciary duty of loyalty to the Debtor. The Trustee also conceded that

any claims for breaches of fiduciary duty prior to September 27, 2013 were time-barred. It was

clear, however, that certain issues required further briefing. Therefore, by Order dated August 31,

2018, and as indicated during the hearing, the Court requested supplemental briefing from the

parties regarding three issues: (1) application of the business judgment rule in evaluating a motion

to dismiss when a plaintiff alleges a breach of the duty of loyalty; (2) choice of law with respect

to the application of collateral estoppel; and (3) whether collateral estoppel bars the Amended



                                                 15
Case 17-01755-SLM          Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                    Document     Page 16 of 62



Complaint. The Court also directed all parties to file a letter with the Court correcting any citations

made in their respective pleadings since mistakes were made in the initial briefing and mentioned

at oral argument.72

        On September 28, 2018, the Trustee filed his supplemental brief.73 The Trustee continues

to assert that the Outside Director Defendants are not entitled to the presumption of the business

judgment rule because he seeks recovery for their purported breach of the duty of loyalty. The

Trustee also asserts that the federal common law of issue preclusion, which requires privity,

applies here and therefore bars the application of collateral estoppel to prevent its claims against

the Officer Defendants. Even if federal common law does not apply, the Trustee asserts that the

Officer Defendants cannot establish that Hercules virtually represented the Trustee in the Hercules

Lawsuit. The Trustee, again, requests that this Court defer a ruling on the issue of collateral

estoppel to a later stage in the litigation.

        On October 12, 2018, the Outside Director Defendants filed their supplemental reply.74

The Outside Director Defendants restated their position that Count I should be dismissed as to

them because the Trustee failed to plead a claim of breach of the duty of loyalty, irrespective of

the applicability of the business judgment rule. On October 19, 2018, the Officer Defendants filed

their supplemental reply.75 The Officer Defendants briefed the issue of collateral estoppel again

arguing that Eleventh Circuit, rather than Third Circuit, precedent applies and that privity amongst

the parties in both the Hercules Lawsuit and this Adversary Proceeding is not required. Even if

privity is required, the Officer Defendants argue that the Court should find that the Trustee was

virtually represented by Hercules. This Opinion follows.




                                                  16
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50                Desc Main
                                   Document     Page 17 of 62



                                           DISCUSSION

    I. MOTIONS TO DISMISS STANDARDS

        A. Rule 12(b)(1) – Lack of Subject Matter Jurisdiction

        The Outside Director Defendants argue that dismissal pursuant to Federal Rule 12(b)(1),

made applicable to this adversary proceeding by Federal Rule of Bankruptcy Procedure 7012

(“Rule 12(b)(1)”), is appropriate because it may be “implicated” by their challenge to the Trustee’s

standing argument, which is an issue of subject matter jurisdiction.76 Rule 12(b)(1) provides that

a motion to dismiss may be granted due to “lack of subject-matter jurisdiction.”77 The burden of

demonstrating the existence of federal jurisdiction is on the party seeking to invoke it.78 Unless

affirmatively demonstrated, a federal court is presumed to lack subject matter jurisdiction.79

        When ruling on a Rule 12(b)(1) motion, a distinction must be made between a facial and

factual attack.80 A Rule 12(b)(1) motion filed before the movant has answered constitutes a “facial

challenge” to subject matter jurisdiction.81 In deciding a Rule 12(b)(1) motion to dismiss filed

prior to an answer, the court must “review only whether the allegations on the face of the

complaint, taken as true, allege facts sufficient to invoke the jurisdiction of the district court.”82

        B. Rule 12(b)(6) – Failure to State a Claim

        Federal Rule of Civil Procedure 12(b)(6), made applicable to this adversary proceeding by

Federal Rule of Bankruptcy Procedure 7012, provides that a motion to dismiss may be granted if

the complaint fails “to state a claim upon which relief can be granted” (“Rule 12(b)(6)”).83 In

analyzing whether a complaint under Rule 12(b)(6) is sufficient, courts may “consider only the

complaint, exhibits attached to the complaint, matters of public record, as well as undisputed

authentic documents if the complainant’s claims are based upon the documents.”84 Public records

include—but are not limited to—judicial opinions, judicial proceedings, and hearing transcripts.85



                                                   17
Case 17-01755-SLM          Doc 80      Filed 12/10/20 Entered 12/10/20 16:10:50            Desc Main
                                      Document     Page 18 of 62



Courts must “accept all factual allegations as true, construe the complaint in the light most

favorable to the plaintiff, and determine whether, under any reasonable reading of the complaint,

the plaintiff may be entitled to relief.”86

          However, factual allegations “must be enough to raise the right to relief above the

speculative level” and “should ‘plausibly suggest[ ]’ that the pleader is entitled to relief.”87 When

a party’s allegations, “however true, could not raise a claim of entitlement to relief,” then “this

basic deficiency should . . . be exposed at the point of minimum expenditure of time and money

by the parties and the court.”   88
                                      In reviewing a plaintiff’s allegations, a court should conduct a

three-part analysis.


                 First, the court must take note of the elements a plaintiff must plead
                 to state a claim. Second, the court should identify allegations that,
                 because they are no more than conclusions, are not entitled to the
                 assumption of truth. Third, when there are well-pleaded factual
                 allegations, a court should assume their veracity and then determine
                 whether they plausibly give rise to an entitlement for relief.89

          Conclusory allegations are likewise insufficient to survive a motion to dismiss.90 Courts

“need not accept as true ‘unsupported conclusions and unwarranted inferences.’”91

          “[I]f a complaint is vulnerable to 12(b)(6) dismissal, a [] court must permit a curative

amendment, unless an amendment would be inequitable or futile.”92

          C. Pleading Standards – Rule 8 and Rule 9

          Contrary to the Defendants, the Trustee argues that the Amended Complaint should be

analyzed under Rule 8(a) and is not required to meet the heightened standard demanded by Rule

9(b).93

          Federal Rule of Civil Procedure 9(b) (“Rule 9(b)”), made applicable to this case pursuant

to Federal Rule of Bankruptcy Procedure 7009, requires that “[i]n all averments of fraud or



                                                   18
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                  Document     Page 19 of 62



mistake, the circumstances constituting fraud or mistake shall be stated with particularity.”94 On

the other hand, Federal Rule of Civil Procedure 8(a) (“Rule 8(a)”) mandates the plaintiff provide

enough information to put each defendant on notice of the allegations and damages sought

separately against each defendant.95

       Plaintiffs must plead allegations in the complaint with particularity and include “the

‘circumstances’ of the alleged fraud in order to place the defendants on notice of the precise

misconduct with which they are charged, and to safeguard defendants against spurious charges of

immoral and fraudulent behavior.’”96 “The liberal notice pleading of Rule 8(a) is the starting point

of a simplified pleading system, which was adopted to focus litigation on the merits of a claim.”97

Rule 8(d)(1) further expresses: “[e]ach allegation must be simple, concise, and direct.”98 “‘Taken

together, Rules 8(a) and [(d)(1)] underscore the emphasis placed on clarity and brevity by the

federal pleading rules.’”99 A complaint that simply “tenders ‘naked assertion[s]’ devoid of ‘further

factual enhancement’” is insufficient.100

       Courts in this circuit apply Rule 8(a) to claims of breach of fiduciary duty, corporate waste,

and unjust enrichment claims. “A plaintiff must meet the pleading requirements of Fed. R. Civ.

P. 8(a) in stating state law claims for breach of fiduciary duties.”101 “[T]he Rule 9(b) heightened

pleading requirement generally does not apply to the state law claims of breach of fiduciary duty.

. .[and] unjust enrichment. . .”.102 In Forman v. Salzano, the court held that “[t]he heightened

pleading requirement of Rule 9(b) ‘generally does not apply to the state law claims of breach of

fiduciary duty . . . . [and] aiding and abetting breach of fiduciary duty. . . .’”103 “Rule 9(b) is

applicable to allegations of fraud and mistake only, other claims must satisfy the general pleading

requirements of Fed. R. Civ. P. 8(a).’”104




                                                19
Case 17-01755-SLM             Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50         Desc Main
                                       Document     Page 20 of 62



          This Court will, therefore, apply Rule 8(a) based on the allegations made and the standard

adopted by courts in this circuit. The standard of pleading will be discussed—to the extent

necessary—in the appropriate discussion sections.

    II.      THE OUTSIDE DIRECTOR DEFENDANTS’ MOTION

          A. The Trustee Possesses Standing to Pursue the Debtor’s Claim Against the Outside
             Director Defendants for Breach of the Fiduciary Duty of Loyalty

          The Outside Director Defendants challenge the Trustee’s standing to prosecute the

Amended Complaint. The Outside Director Defendants argue that all of the Trustee’s allegations

of harm incurred, and damages sustained, are claims of individual creditors (such as Hercules) and

other third parties (specifically, customers and third-party purchasers).105 The Outside Director

Defendants rely on the proposition that a bankruptcy trustee has “no standing generally to sue third

parties on behalf of creditors of the estate.”106 To support their argument that the Amended

Complaint crosses the line between seeking recovery for damages endured by the Debtor versus

damages sustained individually by its creditors, the Outside Director Defendants point to the

Trustee’s allegation that he “seeks redress on behalf of OpenPeak and its creditors for Defendants’

. . . improper actions.”107

          Simply seeking “redress on behalf” of the Debtor’s creditors, however, is an inadequate

reason to find that the Trustee lacks standing. As will be discussed, the Amended Complaint could

be worded better and suffers numerous infirmities. However, the Court finds standing is not one

of them. The Outside Director Defendants are correct that “individual creditors of an insolvent

corporation have no right to assert direct claims for breach of fiduciary duty against corporate

directors.”108 However, as the Delaware Supreme Court also explained in Gheewalla:

                 [w]hen a corporation is solvent, those duties may be enforced by its
                 shareholders, who have standing to bring derivative actions on
                 behalf of the corporation because they are the ultimate beneficiaries


                                                  20
Case 17-01755-SLM          Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50               Desc Main
                                    Document     Page 21 of 62



                of the corporation's growth and increased value. When a corporation
                is insolvent, however, its creditors take the place of the shareholders
                as the residual beneficiaries of any increase in value.109

In other words, the solvency or insolvency of the corporation “determines which constituency has

the right to pursue a derivative claim based on a breach of fiduciary obligation.”110

        Accordingly, while “a bankruptcy trustee may assert only the claims that belong to the

bankruptcy estate, those claims may include the interests of creditors in the sense that the trustee

has the duty to marshal the assets of the estate so that they can be distributed to creditors on a pro

rata basis.”111 In other words, the trustee may “pursue[ ] the interests of the bankruptcy estate and

derivatively the interests of its creditors . . .”112

        Nonetheless, the Outside Director Defendants argue that the Trustee’s “attempt, as a

bankruptcy trustee, to assert breach of fiduciary duty claims ‘on behalf of . . . creditors’ is contrary

to Delaware law and standing principles.”113 However, the Fifth Circuit in Torch specifically

found that, in the context of a chapter 11 case, “[a] cause of action for breach of fiduciary duty

owed to the corporation that is property of the corporation at commencement of the chapter 11

case becomes property of the debtor’s estate, regardless of whether outside of bankruptcy the case

was more likely to be brought by the corporation directly or by a shareholder or creditor through

a derivative suit.”114 Accordingly, the Fifth Circuit held that a liquidating trustee had standing to

pursue the corporate debtor’s claims for breaches of fiduciary duties against its former directors

because the claims had been properly assigned to the liquidating trust under the confirmed chapter

11 plan.115 The court, however, dismissed the complaint because it failed to adequately allege any

“actual, quantifiable damages” sustained by the debtor.116

        The standing argument turns on whether the Trustee seeks to recover damages sustained

by the Debtor or the Debtor’s creditors and third parties. Here, the Trustee seeks to recover on



                                                        21
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50               Desc Main
                                   Document     Page 22 of 62



behalf of the Debtor. Creditors benefit to the extent the Trustee is successful. It is undisputed that

the Debtor may assert claims belonging to the estate, and that this Court has subject matter

jurisdiction over estate property pursuant to 11 U.S.C. § 541. Therefore, the Court finds that

dismissal pursuant to Rule 12(b)(1) is not warranted.

       However, pursuant to Rule 12(b)(6), the Court must still determine whether the Amended

Complaint adequately alleges (1) that the Debtor has a claim for breach of fiduciary duty of loyalty

against the Outside Director Defendants and, if so, (2) what, if any, allegations in the Amended

Complaint demonstrate “actual, quantifiable” harm sustained by the Debtor as a result.

       B. The Trustee Failed to Plausibly Allege That the Outside Director Defendants
          Breached Their Duty of Loyalty

       The parties agree that Delaware law applies to Count I.117 As required in the context of a

Rule 12(b)(6) dismissal motion, the Court should first “take note of the elements” that the Trustee

needs to plead in order to state a claim.118 As a matter of Delaware law, “[t]he elements of a breach

of fiduciary duty claim are (1) that the fiduciary duty exists and (2) that the fiduciary breached that

duty.”119

       For a fiduciary duty to exist, there must first be a fiduciary relationship. In Delaware, it is

“well settled that directors owe fiduciary duties to the corporation[.]”120 The Amended Complaint

alleges that each of the Outside Director Defendants were fiduciaries of the Debtor.121 Here, no

one disputes that the Outside Director Defendants owed fiduciary duties to the Debtor.

       The debate at this stage of the Adversary Proceeding is whether the Trustee alleged

adequate facts to demonstrate that the Outside Director Defendants’ breached their fiduciary

duties. Importantly, the Trustee clarified that the only fiduciary duty at play regarding the Outside

Director Defendants is the duty of loyalty. In Delaware, the “duty of loyalty mandates that a

corporate fiduciary act with ‘undivided and unselfish loyalty to the corporation’ and that ‘there


                                                  22
Case 17-01755-SLM          Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50            Desc Main
                                    Document     Page 23 of 62



shall be no conflict between duty and self-interest.”122 In other words, the “best interest of the

corporation and its shareholders takes precedence over any interest possessed by a director, officer

or controlling shareholder and not shared by the stockholders generally.”123

        “There are two ways to breach the duty of loyalty: (1) self-dealing and (2) failure of

oversight.”124 The Court now examines the elements for a breach of the fiduciary duty of loyalty

with the allegations in the Amended Complaint to determine whether there are either (a) mere

conclusions that are not entitled to the assumption of truth or (b) well-pleaded factual allegations

that should be assumed as truthful in the Court’s determination of “whether they plausibly give

rise to an entitlement for relief.”125

                    1. Self-Dealing

        “Traditionally, the term ‘self-dealing’ describes the ‘situation when a [corporate fiduciary]

is on both sides of a transaction . . . .”126 In distinguishing between “classic self-interest from

incidental director interest . . . the nature of the director interest must be substantial.”127 Even

absent self-dealing, however, a plaintiff may establish a breach if it shows that “board action was

not undertaken in a good faith effort to further the stockholders’ best interests, but for some

personal reason, such as entrenchment.”128

        The Trustee argues that its “allegations regarding the [Outside Director Defendants] stem

from their self-dealing and breach of the well-recognized duty of loyalty.”129 To that end, the

Amended Complaint makes the following general allegations as to the Outside Director

Defendants purportedly acting in their own self-interest, rather than that of the Debtor:

            •   [B]y failing to protect the interests of the stakeholders, members of
                the Board breached their fiduciary duty of loyalty by acting in their
                own financial interests to the detriment of the Company’s
                stakeholders.130




                                                 23
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                  Document     Page 24 of 62



           •   OpenPeak’s Board was comprised of eight members. All Directors
               held financial interests in OpenPeak equity or convertible debt.
               Based on filed claims in the OpenPeak bankruptcy, all Directors had
               financial interests aligned with holders of OpenPeak equity. As
               such, it served the financial interests of those Directors to avoid
               bankruptcy regardless of the deepening insolvency of the
               Company.131

           •   Similarly, it served the Defendants’ financial interests for OpenPeak
               to borrow as much money as possible in the hope that, no matter
               how far-fetched, the Company would be sold. Only a sale of the
               Company would have enabled the Officer Defendants and nearly
               every member of the Board to maximize the value of their OpenPeak
               holdings.132

       The Court agrees with the Outside Director Defendants’ argument that these allegations

are entirely conclusory and fail to show that. The gist of the foregoing allegations is that the

Outside Director Defendants’ own interests inherently conflicted with the Debtor’s best interests

because the Outside Director Defendants held equity. Therefore, continuing to extend and increase

the Debtor’s debt was in their better interests. By doing so, the Outside Director Defendants could

delay a bankruptcy filing to effectuate a sale to a third party, ostensibly because their equity

interests would be wiped out in a bankruptcy.133 However, the argument that a director is

inherently at odds with his or her company because the director may hold an equity interest in it,

is entirely at odds with the standard practice of companies granting stock incentives to directors to

ensure that their interests are aligned with that of the company’s shareholders. A potential

bankruptcy does not change this analysis. As observed by the Delaware Chancery Court in

Quadrant Structured Prods. Co., Ltd. v. Vertin:

               [w]hen directors of an insolvent corporation make decisions that
               increase or decrease the value of the firm and affect providers of
               capital differently only due to their relative priority in the capital
               stack, directors do not face a conflict of interest simply because they
               own common stock or owe duties to large common stockholders.
               Just as in a solvent corporation, common stock ownership standing
               alone does not give rise to a conflict of interest.134


                                                  24
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                  Document     Page 25 of 62




Here, the Trustee’s allegations simply fail to rise to the level of plausibility. The act of simply

approving additional funding—even if insolvent—fails to demonstrate a cognizable cause of

action.135

        The Amended Complaint fails to allege any facts related to self-dealing that could plausibly

suggest that the Trustee is entitled to relief.136 The Amended Complaint fails to allege that the

Outside Director Defendants were on two sides of any transaction or that they approved any of the

subsequent debt issuances of the Debtor for a “personal reason, such as entrenchment.”137 Further,

the Trustee expressly states that the Outside Directors were aligned with OpenPeak’s equity

holders. Contrary to the Trustee’s assertion, such an alignment does not provide the pathway to

relief. Likewise, there was nothing wrong with the Outside Directors permitting OpenPeak to

borrow money to permit it to seek a sale. The Amended Complaint fails to plausibly allege that

the Outside Director Defendants’ breached their duty of loyalty on the grounds of self-dealing.

Nothing in the allegations show that the Outside Directors did anything wrong. As such, a curative

amendment, on the theory of breach of duty of loyalty for self-dealing is both inequitable and

futile. Count I breach of loyalty as it relates to the Outside Director Defendants’ alleged self-

dealing is dismissed with prejudice.

                   2. Lack of Oversight

        The Trustee’s remaining theory of recovery against the Outside Director Defendants is

based on the Outside Director Defendants’ alleged failure to properly oversee the Officer

Defendants. To establish director liability for lack of oversight, the Court must find a lack of good

faith.138 “Where directors fail to act in the face of a known duty to act, thereby demonstrating a

conscious disregard for their responsibilities, they breach their duty of loyalty by failing to

discharge their fiduciary obligations in good faith.”139 As recognized by the Delaware Court of


                                                 25
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                   Document     Page 26 of 62



Chancery in its seminal decision on the duty of care, In re Caremark Int'l Inc. Derivative Litig, a

claim based on a company’s directors “allow[ing] a situation to develop and continue which

exposed the corporation to enormous legal liability and that in so doing they violated a duty to be

active monitors of corporate performance. . . is possibly the most difficult theory in corporation

law upon which a plaintiff might hope to win a judgment.”140

       The Outside Director Defendants argue that the Trustee waived the oversight liability

argument.141 This is not entirely accurate. In his Opposition, Trustee specifically argues that:

               To the extent that the Court construes the Complaint’s allegations as
               triggering a Caremark claim, though it should not, Plaintiff’s
               allegations are sufficient. Here, the Complaint alleges that, despite
               understanding OpenPeak’s financial problems and the effect
               additional debt would have on the Company, the Director
               Defendants permitted Gittleman to continue raising millions of
               dollars in debt, even after the Company became insolvent, did not
               have a functional software product, and had intellectual property
               valued at no more than a few million dollars. . . . The Director
               Defendants were intimately aware of the Company’s financial
               problems, as they approved all requests to raise additional capital,
               would have reviewed Company financials in connection with Board
               meetings, and were all successful and sophisticated businessmen.
               Thus, the Director Defendants failed to oversee OpenPeak and
               allowed the Officer Defendants to recklessly run OpenPeak despite
               having knowledge of the Company’s problems and the harm that
               would likely continue to occur.142

Therefore, the Trustee’s claim rests on the issue of failure to act, which “describes the lack of good

faith conduct that the Caremark Court held is ‘a necessary condition' for finding director oversight

liability.’”143 The Trustee appears to have hedged his bets regarding Caremark even though he

asserts Caremark does not apply—when clearly it does. Therefore, the Court must still determine

whether there are sufficient allegations to give rise to a breach of the duty of loyalty because of

the Outside Director Defendants’ purported oversight failure.

       The Amended Complaint contains the following allegations regarding lack of oversight:



                                                 26
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50             Desc Main
                                  Document     Page 27 of 62



           •   Directors of a corporation are required to oversee the management
               of the company and protect the interests of the company and its
               stakeholders.144

           •   Here, the Board failed to protect the interests of the Company’s
               stakeholders. The Board also failed to properly oversee the
               management of the Company, served as a rubberstamp for the
               Officer Defendants and kept their heads in the sand as the Officer
               Defendants ran the Company in a reckless, wasteful, and self-
               serving manner, in violation of their fiduciary duties and the
               Company’s Code of Business Ethics.145

           •   After OpenPeak became insolvent, OpenPeak’s stakeholders were
               its creditors. The members of the Board breached their fiduciary
               duties by permitting Defendant Gittleman to continue raising
               millions of dollars in debt after the Company became insolvent, did
               not have a functional software product, and had intellectual
               property valued at no more than a few million dollars.146

           •   Indeed, even though the Company had completely written down the
               value of its software by the end of 2013, and never had a fully
               operational product after that, the Board enabled the Officer
               Defendants to raise millions of dollars through debt during 2014 and
               then increase the Company’s outstanding debt by more than $76
               million – representing a 400% increase in outstanding debt – during
               2015 alone.147

           •   Once OpenPeak was insolvent, the Board should have sought to
               protect the interests of the creditors, sought to prevent Defendant
               Gittleman from raising additional funds through debt offerings, and
               caused the Company to file for bankruptcy protection or restructure
               its debt. The creditors would have benefited from a bankruptcy
               filing if it had been done at the appropriate time.148

Taken together, the Trustee appears to be arguing that the Outside Director Defendants showed a

“conscious disregard” of their fiduciary duties by (1) serving as a “rubberstamp” of the Officer

Defendants’ allegedly improper actions, (2) enabling the Debtor to obtain additional debt in 2014

while the Debtor was insolvent, and (3) not filing a bankruptcy sooner.

       As to the allegations related to rubberstamping, they are wholly conclusory and fail to state

with any specificity what the Outside Director Defendants did, or did not do, in approving the


                                                27
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50             Desc Main
                                   Document     Page 28 of 62



Officer Defendants’ decisions. As to the Debtor not filing a bankruptcy sooner, it is axiomatic as

a matter of Delaware law that the “directors of an insolvent firm do not owe any particular duties

to creditors. . . They do not have a duty to shut down the insolvent firm and marshal its assets for

distribution to creditors[.]”149 Absent a showing that it was in dereliction of their business

judgment, the Outside Director Defendants cannot be held liable solely for failing to take actions

for the benefit of the Debtor’s creditors.

       As to the allegation that the Outside Director Defendants enabled the Debtor to incur

additional debt in 2014, and that the incurrence of additional debt while insolvent alone adequately

establishes a failure to monitor, was specifically rejected by the court in Midway Games. There,

the court found that the complaint at issue failed to show how the challenged transactions,

including the debtor’s incurrence of additional debt, were inherently inappropriate where they

provided “essential funding” and the plaintiff did not otherwise allege that the terms of the debt

deals were “unfair or that the Board Defendants profited from them” or that the debt specifically

harmed the debtor, as opposed to its creditors.150 The Midway Games court dismissed those claims

against the director defendants.151 Here, the Trustee’s allegations fail to show how approval of

debt was equivalent to a “conscious disregard” of the Outside Director Defendants’ duty of loyalty.

Furthermore, the Trustee’s allegations fail to show that the Debtor’s debt deals were “unfair or that

the [Outside Director Defendants] profited from them.”152 In other words, the Trustee’s allegations

fail to follow the roadmap established in Midway Games to even come close to adequately pleading

a lack of oversight. Again, the Amended Complaint fails to “plausibly suggest” that the Plaintiff

is entitled to any relief. As such a curative amendment, on the theory of breach of duty of loyalty

for failure of oversight is both inequitable and futile.




                                                  28
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50                 Desc Main
                                   Document     Page 29 of 62



                3. The Business Judgment Rule

        The Outside Director Defendants argue that the Trustee’s breach of duty of loyalty claim

is also barred by the business judgment rule, relying on In re Tower Air, Inc., 416 F.3d 229 (3d

Cir. 2005). In Tower Air, the Third Circuit examined whether a complaint filed by a Chapter 7

trustee in federal court had to satisfy the heightened pleading requirements of Delaware law for

breach of fiduciary duty, or only meet the requirement of a “short and plain” statement as required

by Rule 8.153 In reversing the District Court’s decision applying Delaware’s heightened pleading

standard, the Third Circuit explained that “[g]enerally speaking, we will not rely on an affirmative

defense such as the business judgment rule to trigger dismissal of a complaint under Rule 12(b)(6).

[However,] [a] complaint may be dismissed under Rule 12(b)(6) where an unanswered affirmative

defense appears on its face.”154 So, when the business judgment defense is asserted, the plaintiff

“must plead that he overcomes the presumption created by that rule” “by showing either inattention

or irrationality.”155

        In Tower, the Third Circuit found one of the trustee’s five causes of action failed to pass

the business judgment hurdle.156 The Third Circuit found the dismissed claim—which asserted

that the directors “breached their duty to act in good faith by declining to repair Tower Air’s

engines”—was an “allegation of a classic exercise of business judgment because a reasonable

business person could have reached that decision in good faith.”157 In other words, “bad faith is

not the only possible explanation for the decision.”158 The Third Circuit found that the plaintiff

could not prove any set of facts consistent with his claim that would entitle the plaintiff to relief.159

        The Outside Director Defendants argue that, like the trustee in Tower Air, the Trustee here

fails to allege that the Outside Director Defendants’ actions were not a “classic exercise of business

judgment.” There has been no plausible allegation of either “inattention or irrationality.” As such,



                                                   29
Case 17-01755-SLM           Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                     Document     Page 30 of 62



a curative amendment on the theory of lack of oversight by the Outside Director Defendants is

both inequitable and futile.

          Here, the Trustee failed to meet the plausibility standard that the Outside Director

Defendants breached their duty of loyalty to the Company for either self-dealing or lack of

oversight. Therefore, dismissal of Count I of the Amended Complaint pursuant to Rule 12(b)(6) is

warranted. Further, because the Trustee failed to state a claim that the Outside Director Defendants

breached their fiduciary duty of loyalty, the Court need not analyze whether the Amended

Complaint adequately pleads that the Debtor or its creditors sustained damages resulting from the

Outside Director Defendants’ actions.

          For the reasons set forth, the Outside Director Defendants’ Motion is granted in its entirety.

   III.      THE OFFICER DEFENDANTS’ MOTION

          A. The Trustee Has Standing to Pursue the Debtor’s Claim Against the Officer
             Defendants for Breach of the Fiduciary Duty of Loyalty

          The Officer Defendants incorporate by reference the Outside Director Defendants’

argument that challenges the Trustee’s standing to prosecute the Amended Complaint.160 Identical

to the Outside Director Defendants’ standing argument, the Officer Defendants’ argument turns

on whether the Trustee solely seeks to recover damages sustained by the Debtor’s creditors and

third parties, not the Debtor. For the same reasons that apply to the Outside Director Defendants,

the Court finds that dismissal pursuant to Rule 12(b)(1) is not warranted.

          B. The Pleading Standard

          The Court incorporates the previous discussion of motion standards applicable to this

Opinion. The Officer Defendants argue that because the claims asserted by the Trustee are fraud

or fraud-like, the Amended Complaint must be pleaded with specificity.161 The Trustee argues

that the Amended Complaint is not required to meet the heightened standard demanded by Rule


                                                   30
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                   Document     Page 31 of 62



9(b).162 Again, this Court will generally apply the Rule 8(a) standard based on the allegations

made, and the standard adopted by courts in this circuit.         The standard of pleading will be

discussed—to the extent necessary—in the appropriate necessary.

       C. The Amended Complaint is a “Shotgun Pleading”

       The Officer Defendants’ Motion asserts that all counts of the Trustee’s Amended

Complaint must be dismissed because the Amended Complaint is a “shotgun pleading.”163

Pleadings that fail to contain a “short and plain statement of the claim showing that the pleader is

entitled to relief” are “disparagingly referred to as ‘shotgun pleadings.’”164

       There are generally four types of complaints that can be considered shotgun pleadings:

               (1) a complaint containing multiple counts where each count adopts
               the allegations of all preceding counts; (2) a complaint that is replete
               with conclusory, vague, and immaterial facts not obviously
               connected to any particular cause of action; (3) a complaint that does
               not separat[e] into a different count each cause of action or claim for
               relief; and (4) a complaint that assert[s] multiple claims against
               multiple defendants without specifying which of the defendants are
               responsible for which acts or omissions, or which of the defendants
               the claim is brought against.165

 “The ‘unifying characteristic’ of these four types of shotgun pleadings ‘is that they fail to one

degree or another, and in one way or another, to give the defendants adequate notice of the claims

against them and the grounds upon which each claim rests.’”166 “[W]hether a complaint is an

impermissible shotgun pleading is not wholly dependent on whether it incorporates all preceding

paragraphs or names multiple defendants, but on whether the complaint ‘give[s] the defendants

adequate notice of the claims against them and the grounds upon which each claim rests.’”167

               1. Dismissal of “Shotgun Pleadings” is Not Limited to Allegations Requiring
                  the Heightened Pleading Standard

       Before analyzing whether the Amended Complaint is a “shotgun pleading,” the Court

addresses the threshold question of whether a “shotgun pleading” analysis is appropriate for a


                                                 31
Case 17-01755-SLM          Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50               Desc Main
                                    Document     Page 32 of 62



pleading that is largely if not wholly, governed by Rule 8. The Officer Defendants rely on Equal

Protection cases to assert that the Amended Complaint is a “shotgun pleading.”168 The Trustee

contends that the facts of those cases are distinguishable because Equal Protection cases require

specificity; therefore, the holdings are inapplicable.169

          In Hynson, the Third Circuit found that to eliminate the “common shotgun pleading

approach to these equal protection claims. . . .”, Equal Protection complaints must plead facts with

specificity.170 The Bartol case, also cited by the Officer Defendants, expands upon the analysis of

a “shotgun pleading.”171 The Bartol Court identified the following factors contribute to finding a

complaint to be a “shotgun pleading:” the length of the complaint; the number of counts; whether

the defendants were specifically identified; whether some defendants were even present at the time

of the alleged incident, or had any interaction with the plaintiff; and that each of the multiple counts

“adopt[ed] the allegations of all preceding accounts. . . .”172 These factors, taken together, “‘fail .

. . . to give the defendants adequate notice of the claims against them and the grounds upon which

each claim rests.’”173

          The Trustee seems to ignore that courts in this district rely on these “shotgun pleading”

factors when analyzing claims under the Rule 8 pleading standard.174 Similarly, when complaints

appear to assert allegations requiring pleading under both Rules 8(a) and 9(b), but fail to

sufficiently plead under either Rule, the court will apply a “shotgun pleading” analysis.175

Bankruptcy courts also rely on the factors outlined in Bartol to determine whether a complaint

constitutes a “shotgun pleading.”176 Simply put, the “shotgun pleading” analysis is not limited to

actions requiring specificity. Finding the Trustee’s argument to be without merit, the Court turns

to the four types of “shotgun pleadings” to determine whether the Amended Complaint qualifies

as one.



                                                  32
Case 17-01755-SLM          Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50            Desc Main
                                    Document     Page 33 of 62



               2. The Amended Complaint Contains Multiple Counts Adopting and
                  Realleging All Preceding Counts

       The Officer Defendants argue that the Amended Complaint is a “shotgun pleading”

because each count contains the following statement: “Plaintiff repeats and realleges each and

every allegation contained above as if fully set forth herein.”177 By repeating and realleging all

allegations, the Officer Defendants contend that when an earlier count is dismissed, a subsequent

count is defective and should also be dismissed.178 In other words, if this Court dismisses Count I

of the Amended Complaint, the Officer Defendants assert that Counts II, III, and IV are

automatically dismissed.

       The Trustee asserts repeating and realleging allegations is common pleading practice and

permissible by the courts in this district.179 The Trustee rejects the contention that dismissal of a

preceding count renders subsequent counts defective.180

       The Court agrees with the Officer Defendants that the Amended Complaint is a “shotgun

pleading.” Repeating and realleging all allegations is a prime example of a “shotgun pleading.”

Such a complaint is devoid of the necessary care needed to ensure that an adversary complaint

with multiple allegations, multiple defendants, and multiple counts meets the standards required

by Rule 8. The Trustee’s argument that such a form of pleading is customary fails to cure the

defects in the Amended Complaint. A customary pleading style does not mean that such a style is

correct. It only works until someone objects, which is what happened here. Now, the Trustee

needs to create new customs, preferably that adhere to the ones set forth in the Rules of Civil

Procedure and caselaw. As will be further discussed, the Amended Complaint repeatedly lumped

the Defendants and causes of action, included conclusory statements, and relied on allegations

that were barred by the statute of limitations.. Such a pleading style is a quintessential shotgun

pleading.


                                                 33
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                  Document     Page 34 of 62



               3. The Amended Complaint is Replete with Conclusionary, Vague, and
                  Immaterial Facts not Obviously Connected to any Particular Cause of
                  Action

       The Trustee filed the Amended Complaint and in it asserts a number of time barred

allegations. The Trustee ultimately acknowledged and admitted that the statute of limitations for

Counts I, II, and III is three years.181 Thus, any allegation—and unfortunately there were many—

predating September 27, 2013 cannot be considered for those counts because it is admittedly time-

barred. Further, regarding Count IV, the Court also finds that many of the fraudulent transfer

claims asserted by the Trustee, are time-barred, which the Court will discuss further in the

fraudulent transfer section. The time-barred allegations present the Court with the burdensome

task of parsing through, often immaterial facts, to determine what is relevant and not time-barred.

Once again, such a pleading exemplifies a “shotgun pleading.” The Trustee indicates that the time-

barred allegations help tell the story that supports the causes of action. The Trustee is incorrect.

The time-barred allegations are confusing and unnecessary and provided no assistance to the

Court. The Trustee failed to identify the time barred allegations as background information or

anything else. Instead, he presents all of the allegations, whether time barred or not as if they are

relevant, and supportive to the various counts. They are not. Again, such a format exemplifies a

shotgun pleading.

               4. The Amended Complaint Fails to Separate into a Different Count Each
                  Cause of Action or Claim for Relief

       The Amended Complaint fails to differentiate each fact and each cause of action particular

to each Defendant. The Amended Complaint is against ten Defendants and lists four different

counts. The Amended Complaint fails to list a separate cause of action for each Defendant. Again,

the Trustee’s failure to separate each cause of action demonstrates a “shotgun pleading.”




                                                 34
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                  Document     Page 35 of 62



               5. The Amended Complaint Asserts Multiple Claims Against Multiple
                  Defendants, Largely Without Specifying Which of the Defendants are
                  Responsible for Which Act or Omission and Often Fails to State Which of
                  the Defendants the Claim is Brought Against.

       The Officer Defendants argue that the Amended Complaint fails to specify which Officer

Defendant is allegedly responsible for which act or omission.182 The Trustee contends that the

Amended Complaint defines each group of defendants and identifies which defendants are subject

to which count.183

       The Court agrees with the Officer Defendants.           The Amended Complaint defines

Defendants Daniel Gittleman, David Barclay, Christopher Hill, and Howard Kwon collectively as

“Officer Defendants.” The Amended Complaint similarly defines Defendants Daniel Gittleman,

John Sculley, Alex Komoroske, Joachim Gfoeller, J. Tomilson Hill, James Robinson, and Morton

Topfer as the “Director Defendants” or “Directors.” When referring to both groups of defendants,

the Amended Complaint simply titles the group as “Defendants.”

       However, it is unclear when the Defendants are lumped together who did what, with whom,

when, and where it occurred. Grouping the Defendants creates confusion as to which Officer

Defendant allegedly performed which act or omission. While generally defining the Defendants

in these terms is not improper, each Officer Defendant individually must be on notice as to which

allegation makes a claim against him. How are each of the Officer Defendants supposed to know

the alleged wrongdoing for which he is accused, if his name is not even mentioned? The Officer

Defendants should not have to guess.

       The Amended Complaint mentions Officer Defendant Gittleman in numerous paragraphs.

At times, it is almost as an aside that the Trustee lumps other Defendants into the same allegations.

The Officer Defendants are sometimes listed by name; sometimes as the defined group. This

structure creates great confusion and leaves unclear if an Officer Defendant is not specifically


                                                 35
Case 17-01755-SLM          Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50           Desc Main
                                    Document     Page 36 of 62



named, what claims, if any, are made against that particular Officer Defendant. In other words,

the individual officers are left guessing as to what he needs to defend against. Are each of the

Officer Defendants supposed to defend against every allegation? Or should they be on notice as

to which allegation/cause of action relates to him? Clearly, it is the latter, which is not the case

here.

        The following paragraphs, taken directly from the Amended Complaint, illustrate the lack

of clarity in the allegations:

            •   The Director Defendants did nothing to reign [sic] in the wasteful
                spending by the Officer Defendants.184

            •   Additionally, once OpenPeak became insolvent, the Defendants
                were required to act in the best interests of the creditors. The
                Defendants, however, ignored their fiduciary duties and burdened
                the Company with more and more debt until they were unable to
                identify any interested investors.185

            •   [Defendant] Gittleman and the other Officer Defendants sought to
                issue more debt to benefit themselves to the detriment of the
                Company and its stakeholders.186

            •   Defendant Gittleman and the other Officer Defendants enticed
                investors by misrepresenting facts and omitting material
                information about OpenPeak and its ADAM product. Defendants
                Gittleman and Barclay repeatedly communicated overly positive
                and optimistic statements about the success of ADAM, demand by
                customers, and expected revenues. Contrary to their statements,
                however, ADAM suffered from substantial functionality
                problems.187

        The Court notes that paragraph 44 begins by alleging that Officer Defendant Gittleman and

the other Officer Defendants enticed investors through misrepresentation. Paragraph 44, however,

then mentions that Officer Defendants Gittleman and Barclay communicated certain information.

This is confusing. Are the other Officer Defendants to be on notice that this allegation applies to




                                                36
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50            Desc Main
                                  Document     Page 37 of 62



them as well? This use of the pen for broad strokes is common throughout the Amended

Complaint. For instance, the Amended Complaint also states:

           •   Several former employees recalled that Defendant Gittleman and
               other Company officers would force developers to add new features
               into ADAM despite the fact that the developers told those officers
               that there were existing problems that needed to be addressed first.
               The Company’s officers’ refusal to address existing problems
               compounded the issues and made them even harder to address. This
               was true even for the simplest of fixes.188

           •   The Company’s officers caused OpenPeak to loan them money, in
               amounts between $100,000 and $200,000, and had the Company
               forgive the debt without the officer making any payments.189

           •   The Officer Defendants, with the approval of the Director
               Defendants, improperly and deceptively reused the previously
               recorded revenue in order to make OpenPeak appear more appealing
               to a potential investor or suitor.190

           •   The Officer Defendants repeatedly misrepresented to stakeholders
               that OpenPeak could be sold for hundreds of millions of dollars. In
               reality, the Company was not worth anything close to what was
               represented.191

           •   In 2015, while the Company was insolvent, the Officer Defendants
               misrepresented material facts to investors and stakeholders, causing
               them to invest an additional $26.2 million in the Company. Plaintiff
               seeks to recover the full $48.7 million from those investments.192

       This non-exhaustive list of allegations reflects the challenge in determining who is

responsible for what and to whom. The Amended Complaint should have made it clear which

allegation supports each cause of action. The Amended Complaint should provide notice to each

Officer Defendant of what actions the Trustee alleges he did.          The Amended Complaint

overwhelmingly fails to do so, leaving the Officer Defendants and the Court forced to speculate,

among other things: 1) whether the allegation is material; 2) to whom the allegation refers; and 3)

to which count does the allegation refer; and 4) who are the other actors involved. Such confusion




                                                37
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50             Desc Main
                                   Document     Page 38 of 62



coupled with vagueness is wholly unacceptable, particularly given that this Amended Complaint

is the Trustee’s second bite at the apple.

       In sum, the Amended Complaint is the epitome of a “shotgun pleading.” The deficiencies

in the Amended Complaint, coupled with the time barred allegations amount to the textbook

definition of a “shotgun pleading.” Accordingly, the Trustee’s 56-page, 189-paragraph, Amended

Complaint fails to comply with Rule 8(a). While the Amended Complaint is a shotgun pleading,

the Court recognizes that the Trustee requested the opportunity to amend. The Court will continue

its analysis to determine whether any causes of action are futile or the Trustee may replead. The

Court takes this approach with the understanding that while a shotgun pleading is a defective

pleading, the Federal Rules of Civil Procedure and the Third Circuit provide for a liberal standard

regarding amendments.

       To the extent that any cause of action survives this Court’s analysis of plausibility/futility

the Trustee may amend his shotgun pleading. In repleading, the Trustee: (1) may not incorporate

all 163 factual paragraphs into each count; (2) must indicate which of the factual paragraphs

support each individual count alleged; and (3) must identify what precise conduct is attributable

to each individual defendant separately in each count when asserting a single count against

multiple defendants.

       D. Count I – Breach of the Duty of Loyalty as to the Officer Defendants

       As a matter of Delaware law, “[t]he elements of a breach of fiduciary duty claim are (1)

that the fiduciary duty exists and (2) that the fiduciary breached that duty.”193 The parties agree

that Delaware law applies to this cause of action.194 For a fiduciary duty to exist, there must first

be a fiduciary relationship. In Delaware, it “has long been recognized that fiduciary duties are

imposed on directors and officers of a Delaware corporation.”195 The Amended Complaint alleges



                                                 38
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50             Desc Main
                                   Document     Page 39 of 62



that each of the Officer Defendants were fiduciaries of the Debtor.196 Whether the Officer

Defendants owed fiduciary duties to the Debtor is not in dispute.

        The inquiry is, once again, whether the Trustee alleged adequate facts to demonstrate a

breach of the Officer Defendants’ fiduciary duties. The Trustee alleges the Officer Defendants

breached: (1) the duty of disclosure and candor; and (2) the duty of loyalty.

        The Court adopts and incorporates the same legal framework for the breach of loyalty claim

asserted against the Outside Director Defendants discussed previously. The Court now examines

the elements for a breach of the fiduciary duty of loyalty with the allegations in the Amended

Complaint to determine whether any are either (a) mere conclusions that are not entitled to the

assumption of truth or (b) well-pleaded factual allegations that should be assumed as truthful in

the Court’s determination of “whether they plausibly give rise to an entitlement for relief.”197

                1. The Trustee Failed to Adequately Plead Self-Dealing on the Part of the
                   Officer Defendants

        “Self-dealing” is a legal concept, which is applied to a transaction in which a fiduciary

derives a personal benefit from a transaction with or involving the entity to which he owes the

fiduciary duty.198 A common example of self-dealing occurs when a corporate director appears on

both sides of a transaction or receives a benefit not shared by the shareholders generally.199

        Here, the Trustee argues that the Officer Defendants conducted “themselves in dishonest

and unscrupulous ways to benefit their own agendas at the expense of OpenPeak’s financial

condition and reputation.”200 That description is vague and conclusory. The Amended Complaint

makes the following allegations as to the Officer Defendants allegedly acting in their own self-

interest, rather than that of the Debtor:

            •   At the same time that Defendant Gittleman was praising the ADAM
                product, OpenPeak was receiving poor reviews of that product from
                customers and employees.201


                                                 39
Case 17-01755-SLM          Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50           Desc Main
                                    Document     Page 40 of 62




           •      By July 2012, Citrix was in the midst of conducting due diligence,
                  but needed additional time to review “ADAM’s business, including
                  the AT&T Toggle account.” A former employee recalled that during
                  the due diligence, in an attempt to impress Citrix representatives
                  when they visited OpenPeak’s offices, the Officer Defendants hired
                  between 30-40 actors to pretend they were employees to make it
                  appear that the Company was busier and more impressive than it
                  actually was.202

           •      Defendant Gittleman was negotiating a $50 million payment in
                  Citrix stock for himself and other Company employees if certain
                  conditions were met.203

           •      Defendant Gittleman even prepared documents for investors
                  showing them how much they would be diluted by if they did not
                  invest additional funds.204

           •      Defendant Gittleman and the other Officer Defendants wasted
                  corporate assets and unjustly enriched themselves, as they enjoyed
                  lavish lifestyles funded at the Company’s expense.205

       The allegation that Defendant Gittleman was negotiating a $50 million payment in stock

for himself and others provides sparse notice of alleged self-dealing. Additionally, this allegation

is time barred. The alleged transaction relates to the 2012 time period, which is time barred. As

previously discussed, the statute of limitations for breach of fiduciary duty is three years. This

alleged transaction was a discrete instance and occurred more than three years prior to the filing

the Complaint. The Trustee failed to state a plausible claim for self-dealing and instead, asserts

one that is time-barred making it a futile one. As such a curative amendment on the theory of

breach of duty of loyalty for self-dealing by the Officer Defendants is both inequitable and futile.

The Trustee’s claim for breach of loyalty as to the Director Defendants in Count I is dismissed

with prejudice.




                                                 40
Case 17-01755-SLM         Doc 80     Filed 12/10/20 Entered 12/10/20 16:10:50            Desc Main
                                    Document     Page 41 of 62



                2. The Business Judgment Rule

        The Officer Defendants joined the Outside Director Defendants’ argument that the business

judgment rule bars the Trustee’s breach of the duty of loyalty claim.206 The business judgment

rule applies to officers in addition to directors of a corporation.207 The Court relies on the

discussion previously stated in regards to the Outsider Director Defendants. But the Court need

not analyze the applicability of the business judgment rule because the Trustee failed to adequately

plead any breach of fiduciary duty as it pertains to the duty of loyalty claim. Whether the Officer

Defendants may only use the business judgment rule as an affirmative defense or the Trustee must

overcome the presumption that the Officer Directors actions were the “classic exercise of business

judgment,” is irrelevant at this stage because the Trustee’s breach of loyalty claim is based on a

time barred assertion.

                3. Breach of the Duty to Disclose

        “Corporate fiduciaries can breach their duty of disclosure under Delaware law . . . by

making a materially false statement, by omitting a material fact, or by making a partial disclosure

that is materially misleading.”208 To state a claim for breach of the duty of disclosure, a plaintiff

must “identify: (1) a material statement or representation in a communication contemplating

stockholder action (2) that is false.”209

        The Trustee alleges that:

            •   The Officer Defendants grossly overstated the popularity and
                utilization of OpenPeak’s products as well as the financial
                projections that flowed from the adoption of OpenPeak’s
                technology.210

            •   Defendant Gittleman communicated to an investor that AT&T had
                signed contracts for 1,000,000 licenses, and that the largest client
                for Toggle thus far was Home Depot, with 150,000 licenses.211
            •   Defendant Barclay emailed investor Hercules concerning
                OpenPeak’s December 2013 launch of the latest version of Toggle

                                                 41
Case 17-01755-SLM     Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                               Document     Page 42 of 62



            and falsely stated that, “it is already off to an amazing start. It was
            clear this week that Toggle has become the core of . . . [AT&T’s]
            enterprise mobility strategy.”212

        •   Defendant Gittleman sent a similar email to another investor the
            following day, reiterating that Toggle was the core of AT&T’s
            enterprise mobility strategy and adding that all of OpenPeak’s
            “major partners have now completed their full launch of the
            products in late Q4 and we are already seeing growing pipelines,
            customer wins and revenue.”213

        •   Defendant Barclay represented by email to April Young of Hercules
            that, “revenue from AT&T and BlackBerry have been going
            fantastic!”214

        •   In connection with their fundraising efforts, the Officer Defendants
            prepared and circulated financial projections. Those projections,
            however, were based on unsupportable assumptions and were not
            realistic.215

        •   OpenPeak’s projections were initially prepared by its CFO Lou
            Salamone (“Salamone”). During early to mid-2013, however,
            Defendant Barclay took over the preparation of the projections
            because Defendants Gittleman and Barclay wanted to create
            projections that were more aggressive than those prepared by
            Salamone. Thereafter, Barclay prepared the projections, and along
            with Gittleman, presented the projections to investors.216

        •   In a June 18, 2013 email from Defendant Gittleman to an investor,
            Gittleman stated, in pertinent part, “that the potential [sale] volume
            with Blackberry is in the 10Ms of devices in just the next few years.”
            Gittleman lacked a reasonable basis to make this projection and
            Blackberry never activated a fraction of the tens of millions of
            licenses forecasted.217

        •   [Officer Defendant Gittleman] also, without a reasonable basis,
            forecasted tens of millions of dollars for OpenPeak’s revenue, gross
            profits, and EBITDA.218

        •   Defendant Gittleman misrepresented that its patents were original.
            In reality, much of OpenPeak’s patents were part of the core
            technology of competing companies including BlackBerry,
            VMware, and others.219

        •   [I]nvestors received an email from a stakeholder who spoke with
            Defendant Gittleman which stated, “Dan [Gittleman] believes [a

                                              42
Case 17-01755-SLM           Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50             Desc Main
                                     Document     Page 43 of 62



                  sale] will be in the $200-250M range.” On May 18, 2015, investors
                  received an email from a stakeholder which informed them that
                  Gittleman said: “We are still on track for an August sale of the
                  Company. . . . It would be an understatement to say there is
                  significant interest in the Company.”220

             •    The Officer Defendants, with the approval of the Director
                  Defendants, improperly and deceptively reused the previously
                  recorded revenue in order to make OpenPeak appear more appealing
                  to a potential investor or suitor.221

             •    Armed with the recycled revenue from 2014, the Officer Defendants
                  raised more than $26 million from investors during 2015.222

       Similar to the Court’s analysis as it pertains to the Director Defendant’s duty of loyalty,

the Court finds the allegations contain conclusory statements, that are not entitled to an assumption

of truth. This inquiry rests on whether the Trustee alleged adequate facts to plausibly demonstrate

a breach of the duty to disclose. Mere conclusory statements fail to plausibly indicate that the

representations were material or false, which is needed when trying to find that a duty to disclose

was breached. Therefore, the Court finds the Amended Complaint is deficient regarding the

Officer Defendants duty to disclose. However, again with an eye towards the Third Circuit’s

liberality, that cases should be decided on the merits and not mere technicalities, the Court will

permit the Trustee to replead with more clarity under the theory of the fiduciary duty of duty to
            223
disclose.         The Trustee may replead as already instructed. While the Court is not deciding

collateral estoppel at this juncture (see later discussion), the Court is mindful that many of these

allegations relate to conduct between Hercules and the Debtor. In repleading the Court requests

that the Trustee pay special attention to the allegations involving Hercules, in particular, to ensure

that they are not the result of an issue that has already been decided by another Court.




                                                 43
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                  Document     Page 44 of 62



       E. Count II—Corporate Waste

       This Circuit recognizes causes of action based on corporate waste or mismanagement must

be brought within the three year statutory period.224 “There are two ways for a corporate waste

claim to survive a motion to dismiss: (1) the complaint alleges facts showing that [the debtor]

received no consideration, or (2) the complaint alleges that a transfer of corporate assets served no

corporate purpose.”225 To prove corporate waste, a plaintiff must show “‘an exchange that is so

one sided that no business person of ordinary, sound judgment could conclude that the corporation

has received adequate considerations.’”226 Furthermore, “[t]he test for corporate waste is a

stringent one and requires that the plaintiff plead facts showing that no person of ordinary sound

business judgment could view the benefits received in the transaction as a fair exchange for the

consideration paid by the corporation.”227 The Trustee alleges that the Officer Defendants wasted

corporate assets in a number of paragraphs in the Amended Complaint. Specifically, those

allegations are:

           •   In addition to wasting corporate assets by causing OpenPeak to fund
               his extravagant lifestyle, Defendant Gittleman caused the Company
               to spend money, needlessly, on corporate projects and salaries. For
               example, by the beginning of 2014, OpenPeak had already
               abandoned the Java version of ADAM for the PHP version.
               Nevertheless, Gittleman continued to waste money on the
               development of the Java version and paid employees who were his
               friends to work on that project, even though it was not for a
               legitimate business purpose.228

           •   The Company’s officers used their American Express cards to fund
               personal, non-business related expenses. From at least 2012 through
               OpenPeak’s bankruptcy in 2016, they caused OpenPeak to fund tens
               of thousands of dollars in personal expenses on things such as
               entertainment (i.e., movie, concert and theater tickets, trips to
               Disneyland and Legoland, country club memberships, and other
               activities), personal needs (i.e., groceries, clothing, shoes and items
               ordered from Amazon), heath-care needs (i.e., gym memberships,
               spa treatments, shaving club memberships and medical bills), and
               other non-work related expenses (i.e., items from Tiffany & Co. and


                                                 44
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                   Document     Page 45 of 62



               items from various mail order retailers). Defendant Gittleman
               bought approximately fifteen Apple Watches for members of his
               inner circle at the Company, including the front desk receptionist,
               with Company funds.229

           •   Defendants are liable for the damages arising from the Officer
               Defendants wasting corporate assets, treating the Company as their
               personal piggy bank, and taking money out of the Company that was
               never repaid.230

           •   Defendants Gittleman, Kwon, Barclay and Hill were able to fuel
               their extravagant lifestyles, in part, based on the large salaries they
               drew from OpenPeak. Despite all the problems at OpenPeak,
               including never having a truly functional product, between 2012 and
               2016, the four drew collective salaries of $6.98 million.231

       The Officer Defendants assert that part of the Trustee’s causes of action are time-barred to

the extent those alleged actions took place more than three years prior to OpenPeak’s bankruptcy

filing. Again, allegations that are time barred will not be entertained by the Court. The Officer

Defendants also argue that the Amended Complaint fails to meet the pleading requirements to

assert a claim for corporate waste.232 The Officer Defendants further argue that the business

judgment rule protects the Officer-Defendants’ decision-making from a corporate waste claim.233

The Trustee cites to multiple cases where the courts found that complaints alleging excessive

salaries or lavish air travel was satisfactory to withstand a motion to dismiss.234 The Trustee argues

that the Officer Defendants’ assertion that the corporate waste claim fails to meet the pleading

requirements is legally meritless.235

       Officers and directors are indeed bound by the same fiduciary duties, and “[t]he duty of

loyalty obligates corporate fiduciaries to commit themselves to the business of the corporation [in

good faith] with the attitude of promoting the corporation's interests, not their own.”236 Corporate

waste is a rare “unconscionable case[ ] where directors irrationally squander or give away

corporate assets.”237 “To prevail on a waste claim or a bad faith claim, the plaintiff must overcome



                                                 45
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                   Document     Page 46 of 62



the general presumption of good faith by showing that the board's decision was so egregious or

irrational that it could not have been based on a valid assessment of the corporation's best

interests.”238 However, a director's acting on bad faith does not necessarily constitute waste, unless

no “businessperson of ordinary, sound judgment [could] conclude[] that the corporation received

adequate consideration.”239

               1. Conduct Occurring After September 27, 2013 is not Time-Barred

       Under Delaware law, the statute of limitations for corporate waste is three years.240 Many

of the allegations regard the Officer Defendants’ alleged actions contributing to corporate waste

occurred before September 27, 2013, three years prior to OpenPeak’s bankruptcy filing. The Court

previously recited the issues relating to the Amended Complaint’s disarray of allegations. It is not

the Court’s responsibility to parse apart the Amended Complaint to decipher exactly which

allegations are time-barred and which allegations are still at play. Regardless, the Court reviewed

the Amended Complaint and will only discuss the following allegations for waste of corporate

assets as all others appear to be time-barred:

               •   Salaries – The Trustee alleges that in 2015 “the Officer
                   Defendants drew salaries of $1.6 million.”241

               •   2014 Java Expenses – The salaries and money spent on the
                   development of the Java program after OpenPeak allegedly
                   replaced the Java version with a PHP version at the end of
                   2013.242

               •   Consumer Electronics Show – Officer Defendant Gittleman
                   allegedly spent in excess of $200,000 on hotel stays.243 Officer
                   Defendant Gittleman attended the Consumer Electronic Show
                   each year through 2015 and paid for separate hotel rooms for
                   OpenPeak employees.244

       The Trustee also failed to provide information to overcome the business judgment

presumption, which the Court will discuss more below. Should the Trustee wish to replead to



                                                 46
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50            Desc Main
                                   Document     Page 47 of 62



support his mere conclusory statements with information that is not time barred regarding

corporate waste, along with the excessive personal spending listed, the Trustee may do so. In the

event that the Trustee chooses to replead, the only facts that should be included are the ones

relevant to the non-time barred claims. The Trustee may replead as already instructed.

                 2. The Business Judgment Rule

        The Officer Defendants argue that the business judgment rule applies to shield their

decision-making from a claim of corporate waste.245 As discussed previously in the section

regarding the Outside Director Defendants’ motion, the Third Circuit explained that “[g]enerally

speaking, we will not rely on an affirmative defense such as the business judgment rule to trigger

dismissal of a complaint under Rule 12(b)(6). [However,] [a] complaint may be dismissed under

Rule 12(b)(6) where an unanswered affirmative defense appears on its face.”246 The plaintiff

“must plead that he overcomes the presumption created by that rule” by showing either inattention

or irrationality.247

        Again, as stated above, the Court relies on the law as discussed in the Outsider Director

Defendant section. The Trustee is permitted to replead breach of fiduciary duty as it pertains to

corporate waste. Whether the Officer Defendants asserted that the actions taken by them amounted

to a “classic exercise of business judgment,” is irrelevant at this stage because the Trustee is

permitted to replead Count II. The Trustee may replead to the extent the allegation is not more

than three years prior to the Petition.

        F. Count III—Unjust Enrichment

        Count III of the Amended Complaint alleges unjust enrichment against the Officer

Defendants.248 Delaware law defines unjust enrichment as “the unjust retention of a benefit to the

loss of another, or the retention of money or property of another against the fundamental principles



                                                47
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                  Document     Page 48 of 62



of justice or equity and good conscience.”249 “The elements of unjust enrichment are: (1) an

enrichment, (2) an impoverishment, (3) a relation between the enrichment and impoverishment,

(4) the absence of justification, and (5) the absence of a remedy provided by law.”250

        The Officer Defendants’ Motion argues that Count III must be dismissed because the

Trustee failed to plead the fifth element required under Delaware law, “the absence of a remedy

provided by law.” The Officer Defendants argue that a failure to allege each element requires this

Court to dismiss Count III. The Trustee asserts that because he requested the equitable remedy of

disgorgement as relief, this satisfies the fifth element requirement. This Court disagrees. In order

to satisfy Rule 8(a), the Trustee must allege every element of the asserted cause of action. Here

he fails to do so.

        The Amended Complaint alleges, among other things, that the “Officer Defendants wasted

corporate assets and unjustly enriched themselves, as they enjoyed lavish lifestyles funded at the

Company’s expense.”251 Specifically, the Amended Complaint alleges the Officer Defendants

received large salaries, spent excessively on private jet travel and hotels, and received personal

loans that went unpaid to OpenPeak.252 As a remedy, Count III requests that the Court disgorge

“the improper benefits which [the Officer Defendants] unjustly obtained at the expense of

OpenPeak and its stakeholders.”253 The Trustee’s request for disgorgement fails to satisfy the fifth

element for unjust enrichment, which requires a plaintiff to show that “absent an unjust enrichment

claim the plaintiffs will have no remedy to recover the benefit of which they were wrongfully

deprived.”254 Again, the Amended Complaint requests disgorgement as a remedy for the alleged

unjust enrichment. Under Count I, the Trustee alleged that there is “no adequate remedy at law.”255

Under Count II, the Trustee alleged that there is “no adequate remedy at law.”256 Under Count III,




                                                48
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50             Desc Main
                                   Document     Page 49 of 62



however, the Trustee failed to allege that there is no remedy available at law. The failure to plead

a necessary element is grounds for dismissal. Accordingly, Count III is dismissed with prejudice.

       The Court notes that any cause of action in Count III predating September 27, 2013 would

have been time-barred if the count survived.

       G. Count IV—Fraudulent Transfers

       Count IV of the Trustee’s Amended Complaint asserts that certain transfers made by

OpenPeak to the Officer Defendants prior to filing bankruptcy constitute fraudulent transfers

pursuant to 11 U.S.C. §§ 548(a)(1); 544(b); 550(a); and N.J. Stat. § 25:2-20 et seq. The Trustee

contends that the alleged transfers were fraudulent as to then present and future creditors.257 First

and foremost, the Trustee lumps both the state and federal fraudulent conveyance actions into one

count, making no attempt to separate the two. This is just another example of the Amended

Complaint amounting to a shotgun pleading.

       Additionally, the Trustee’s Amended Complaint alleges both actual and constructive

fraud.258 While the Trustee contends that his claim for fraudulent transfer does not necessitate a

heightened pleading standard for actual fraud,259 his pleadings suggest otherwise. However, the

Court will accept the Trustee’s waiver of any actual fraud allegations and the portion of Count IV

that relates to actual fraud is dismissed with prejudice.

       The plausibility standard of Rule 8(a)(2) applies to constructive fraudulent transfer

claims.260

               1. Constructive Fraud Under Federal Law

       To be successful on a fraudulent transfer claim under 11 U.S.C. § 548(a)(1)(B), the plaintiff

must show that the transfer was made within two years before the petition date and the debtor:




                                                  49
Case 17-01755-SLM         Doc 80      Filed 12/10/20 Entered 12/10/20 16:10:50          Desc Main
                                     Document     Page 50 of 62



                        (B)(i) received less than a reasonably equivalent value in
                        exchange for such transfer or obligation; and

                        (ii)(I) was insolvent on the date that such transfer was made
                        or such obligation was incurred, or became insolvent as a
                        result of such transfer or obligation;

                        (II) was engaged in business or a transaction, or was about
                        to engage in business or a transaction, for which any
                        property remaining with the debtor was an unreasonably
                        small capital;

                        (III) intended to incur, or believed that the debtor would
                        incur, debts that would be beyond the debtor’s ability to
                        pay as such debts matured; or

                        (IV) made such transfer to or for the benefit of an insider,
                        or incurred such obligation to or for the benefit of an
                        insider, under an employment contract and not in the
                        ordinary course of business.261

Pursuant to 11 U.S.C. § 544(b), “a trustee in bankruptcy may avoid any transfer of an interest of

the debtor in property or any obligation incurred by the debtor that is voidable under applicable

state law by a creditor holding an allowable, unsecured claim.”262

        The Trustee originally asserts that the claims are not time-barred and the alleged

problematic transfers took place within the two-year period preceding OpenPeak’s bankruptcy

filing.263 The Trustee later acknowledges that several of the alleged transfers are time-barred

recognizing the futility of the claims that pre-date the two years prior to the filing.264 However,

the Trustee asserts that the Amended Complaint still properly pleads claims for certain fraudulent

transfers because it alleges that:

            •   [T]he Officer Defendants engaged in a course of conduct by which
                they drew excessive salaries and used OpenPeak funds to pay for
                their personal expenses.265

            •   [T]he Officer Defendants intended to hinder, delay, or defraud
                OpenPeak’s creditors by making such transfers, to the Officer
                Defendants’ benefit, without consideration to OpenPeak.266


                                                  50
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50               Desc Main
                                   Document     Page 51 of 62




           •   [A]t the time of such transfers, OpenPeak had little to no capital
               and/or believed that the debts in question would be beyond the
               Company’s ability to pay them as they matured.267

           •   [A]t the time of such transfers, OpenPeak and the Officer
               Defendants knew the Company was insolvent.268

       Applying the statute of limitations under federal law, the Court must consider the Trustee’s

allegation of fraudulent transfers in regard to excessive salaries, and personal loans. It is difficult

to determine which of those claims are time barred because many of the allegations are conclusory.

When claims are conclusory, they do not provide the information that the Court needs to make a

determination for constructive fraudulent transfer, i.e., provide the Court with the explanation of

how the company did not received reasonable equivalent value for what it was transferred. Simply

stating a salary was excessive fails to indicate to the Court that the company received less than

equivalent value. As for the personal loans, the Trustee failed to state that the loans remain unpaid.

Simply describing a loan—especially if it falls outside of the statutory lookback period—is not a

plausible claim for constructive fraud. The Court cannot guess as to what the Trustee is referring

to when making a fraudulent transfer allegation. While some claims may not survive the two year

look back period, they may survive the four-year lookback period under state fraudulent transfer

law which will be discussed further below.

       The section 548 time barred causes of action are dismissed with prejudice. The Trustee

may replead the non-futile section 548 fraudulent transfer claims (if any) that survive the two-year

lookback. The instructions for repleading are already set forth by the Court.

               2. Choice of Law and State Law Constructive Fraudulent Transfer Claim

       The Court will apply New Jersey law to the state law fraudulent transfer claims since it is

the forum state. In reaching this conclusion, the Court need not embark on an in-depth choice of



                                                  51
Case 17-01755-SLM         Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50                Desc Main
                                   Document     Page 52 of 62



law analysis. “[W]here [the Court] has jurisdiction and where competing laws conflict, the Court

should apply the most significant relationship choice of law standard to determine which state law

applies to the fraudulent transfer claim.”269

        “The most significant relationship test consists of two steps. Procedurally, the first step is

to determine whether an actual conflict exists between the laws of the various states by examining

the substance of the potentially applicable laws.”270 “If there is no distinction between the laws,

there is no choice of law issue to be resolved and the court will apply the law of the forum state.”271

If an actual conflict exists, a court may turn to the Restatement (Second) of Conflict of Laws (the

“Restatement”) to aid in its choice of law analysis.272 In FAH Liquidating Corp., the threshold

issue for the court was whether German law or the California or Delaware Uniform Fraudulent

Transfer Act applied to the Trustee’s 11 U.S.C. § 544(b)(1) claim.273 Finding that a conflict of

law existed, the court opined that it should apply the most significant relationship standard.274 To

apply this standard, the court turned to the Restatement and explained that the Restatement

“provides factors relevant to the most significant relationship test. . . .”275 While the Restatement

“does not provide a general framework of the most significant relationship test for fraudulent

conveyance actions as it does for tort actions or restitution actions, . . . the frameworks for tort and

restitution actions are similar and provide guidance here.”276

        Here, no distinction exists between the applicable laws of Florida, Delaware, and New

Jersey, which are the suggested forums. “It is undisputed that the Delaware and New Jersey

Fraudulent Transfer Acts track section 548 of the Bankruptcy Code (or vice versa).”277 Florida’s

Fraudulent Transfer Act similarly parallels 11 U.S.C. § 548.278 As stated, when there is no real

conflict between the choice of law, the Court may utilize the law of the forum state. Here, there

is no real conflict.



                                                  52
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50             Desc Main
                                  Document     Page 53 of 62



       Notwithstanding the similarity in the three fraudulent transfer statutes, the Officer

Defendants maintain that Delaware law and the limitations period pursuant to 6 Del. Code § 1309

governs.279 But 6 Del. Code § 1309, which governs extinguishment of a cause of action, parallels

both N.J.S.A. § 25:2–31 and Fla. Stat. § 726.110 establishing extinguishment at four years.

Accordingly, because no distinction exists between the applicable laws, the Court finds and

concludes that New Jersey law, as the law in the forum state, governs.

       The Court next looks to N.J.S.A. § 25:2–25(b) to define the elements of constructive

fraudulent transfer:

               [a] transfer made or obligation incurred by a debtor is fraudulent as
               to a creditor, whether the creditor's claim arose before or after the
               transfer was made or the obligation was incurred, if the debtor
               made the transfer or incurred the obligation:

                                               ....

               b. Without receiving a reasonably equivalent value in exchange for
               the transfer or obligation, and the debtor:

               (1) Was engaged or was about to engage in a business or a
               transaction for which the remaining assets of the debtor were
               unreasonably small in relation to the business or transaction; or

               (2) Intended to incur, or believed or reasonably should have
               believed that the debtor would incur, debts beyond the debtor's
               ability to pay as they become due.280

Section 25:2-25(b) of the New Jersey Fraudulent Transfer Act governs fraudulent transfers as to

present and future creditors.

       The Trustee alleges that the Debtor received less than the reasonably equivalent value for

certain alleged transfers.281 The Trustee alleges that the salaries earned by the Officer Defendants

in 2015 and allegedly part of 2016, were excessive.282 Other than providing the span of the years,




                                                53
Case 17-01755-SLM        Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50              Desc Main
                                  Document     Page 54 of 62



the Trustee fails to identify the date and amounts of each salary payment. Instead choosing to

lump them in yearly amounts.283

       Any remaining claims for fraudulent transfer, if there are any, fail to satisfy the pleading

requirements under Rule 8(a). To the extent that the “when” has been specified and extends

beyond the four years of OpenPeak’s bankruptcy filing, the claims are time-barred. Further, due

to the lack of identifying the who, when, and how much in many of the allegations, the Court will

not presume those allegations are timely asserted.

       The Court will not belabor the point and continue to guess at every potential allegation that

may or may not be intended to be asserted as a claim for fraudulent transfer. In recognizing the

Third Circuits view that cases should be decided on the merits and not mere technicalities, the

Court will permit the Trustee to replead under the theory of constructive fraud as it pertains to the

excessive salaries and the allegations of personal loans taken by Director Defendants so long as

they have already been alleged and are not time barred. The Trustee may replead as already

instructed.

       H. Collateral Estoppel

       The Officer Defendants request that this Court apply collateral estoppel to bar relitigating

identical factual issues decided by Judge Middlebrooks in the Hercules Lawsuit. A dispute exists

as to whether the Trustee was virtually represented by Hercules. The Court declines to conduct a

collateral estoppel analysis at this stage of the case. However, the Officer Defendants are free to

raise the issue at a later date. The Court’s Opinion should not be interpreted with either favor or

disfavor regarding collateral estoppel.




                                                 54
Case 17-01755-SLM       Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50            Desc Main
                                 Document     Page 55 of 62



                                        CONCLUSION

      For the reasons set forth in this Opinion:

                 (1) The Director Defendants’ Motion to Dismiss is GRANTED;

                 (2) The Officer Defendants’ Motion to Dismiss is GRANTED in part and

         DENIED in part;

                 (3) The Trustee shall have until January 15, 2020 to replead the surviving

         causes of action. Failure to timely do so without further Order of the Court shall result

         in a dismissal with prejudice as to all counts of the Amended Complaint;

                 (4) The Outside Director Defendants shall submit an appropriate Order within

         five days of the docketing of this decision; and

                 (5) The Officer Defendants shall submit an appropriate Order within five days

         of the docketing of this decision.




       DATED: December 10, 2020




                                               55
Case 17-01755-SLM            Doc 80    Filed 12/10/20 Entered 12/10/20 16:10:50                      Desc Main
                                      Document     Page 56 of 62



1
   ECF No. 29. All references to the docket herein are to the Adversary Proceeding except when specifically
referencing the main Chapter 7 case (the “Main Case ECF No.”).
2
  ECF No. 36.
3
  ECF No. 37.
4
   In re National Service Industries, Inc., 2015 WL 3827003, *2 (Bankr. D. Del. June 19, 2015); see Wellness Int'l
Network, Ltd. v. Sharif, 575 U.S. 665 (2015).
5
  See Wellness, 575 U.S. at 665.
6
  ECF No. 37-1 at 22; ECF No. 36-1, n.17.
7
  In re AgFeed USA, LLC, 546 B.R. 318, 323 (Bankr. D. Del. 2016).
8
  Main Case ECF No. 1
9
  ECF No. 1; Main Case ECF No. 112.
10
    ECF Nos. 15 and 27.
11
    ECF No. 29.
12
    Id. ¶ 47.
13
    Id. ¶ 59.
14
    Id. ¶ 48.
15
    Id. ¶¶ 60, 62–64.
16
    Id. ¶ 49.
17
    Id. ¶¶ 51–53.
18
    Id. ¶ 50.
19
    Id. ¶¶ 54–55.
20
    Id. ¶ 56.
21
    Id. ¶¶ 65–66.
22
    Id. ¶ 67.
23
    Id. ¶ 69.
24
    Id. ¶ 73.
25
    Id. ¶ 74.
26
    Id. ¶ 75.
27
    Id. ¶ 76.
28
    Id. ¶ 78.
29
    Id. ¶ 78.
30
    Id. ¶¶ 80–83.
31
    Id. ¶¶ 84–85.
32
    Id. ¶ 86.
33
    Id. ¶¶ 87–88.
34
    Id. ¶ 90.
35
    Id. ¶¶ 91–92.
36
    Id. ¶¶ 93–97.
37
    Id. ¶¶ 99–103.
38
    Id. ¶¶ 143–44.
39
    Id. ¶¶ 130–44.
40
    Id. ¶ 146.
41
    Id. ¶¶ 147–48.
42
    Id. ¶¶ 149–51.
43
    Id. ¶ 152.
44
    Id. ¶¶ 155–56.
45
    Id. ¶ 165.
46
    Id.
47
    Id.
48
    Id. ¶ 166.
49
    Id. ¶ 167.
50
    Id. ¶ 169.
51
    Id. ¶ 172.
52
    Id. ¶ 173.
53
    Id. ¶ 176.

                                                       56
Case 17-01755-SLM             Doc 80     Filed 12/10/20 Entered 12/10/20 16:10:50                        Desc Main
                                        Document     Page 57 of 62



54
   Id. ¶ 177.
55
   Id. ¶¶ 179-87.
56
   ECF No. 36.
57
   ECF No. 36-2.
58
   ECF No. 37.
59
   ECF No. 37-2.
60
   ECF No. 37 at 2; See ECF No. 37-3.
61
   ECF Nos. 37-3 and 37-4.
62
   ECF No. 52 at 13.
63
   See ECF No. 29, ¶¶ 94, 101-10, 111, 113, 115-17, 121.
64
   ECF Nos. 47 and 48.
65
   ECF No. 47 at 31–33.
66
   Id. at 31.
67
   ECF No. 47 at 45.
68
   Id. at 51.
69
   Id. at 51–52.
70
   ECF Nos. 51 and 52.
71
   ECF No. 52 at 13.
72
   ECF Nos. 58 and 61.
73
   ECF No. 62.
74
   ECF No. 65.
75
   ECF No. 67.
76
   ECF No. 36-1, n.1.
77
   Fed. R. Civ. P. 12(b)(1).
78
   Common Cause of Pa. v. Pennsylvania, 558 F.3d 249, 257 (3d Cir. 2009) (citing DaimlerChrysler Corp. v. Cuno,
547 U.S. 332, 342 (2006)).
79
   Phila. Fed’n of Teachers v. Ridge, 150 F.3d 319, 323 (3d Cir. 1998) (citing Renne v. Geary, 501 U.S. 312, 316
(1991)).
80
   Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977).
81
   Kalick v. United States, 35 F.Supp. 3d 639, 644 (D.N.J. 2014) aff'd, 604 F. App’x 108 (3d Cir. 2015) (citing Cardio–
Med. Assocs. v. Crozer–Chester Med. Ctr., 721 F.2d 68, 75 (3d Cir. 1983)).
82
   Kalick v. United States, 35 F.Supp. 3d at 644 (citing Licata v. U.S. Postal Serv., 33 F.3d 259, 260 (3d Cir. 1994)).
83
   Fed. R. Bankr. P. 7012; Fed. R. Civ. P. 12(b)(6).
84
   Logan v. Bd. of Educ. of Sch. Dist. of Pittsburgh, 742 F. App’x 628, 631–32 (3d Cir. 2018) (quoting Hartig Drug
Co. Inc. v. Senju Pharm. Co., 836 F.3d 261, 268 (3d Cir. 2016)).
85
   Logan v. Bd. of Educ. of Sch. Dist. of Pittsburch, 742 F.App’x at 632 (citing Sands v. McCormick, 502 F.3d 263,
268 (3d Cir. 2007); Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1197 (3d Cir. 1993)).
86
   Phillips v. County of Alleghany, 515 F.3d 224, 233 (3d Cir. 2008) (citations and quotations omitted).
87
   Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 322 (3d Cir. 2008) (citing Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 557 (2007)).
88
   Twombly, 550 U.S. at 558.
89
   Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (internal citations, quotations, and modifications omitted)
(quoting Ashcroft v. Iqbal, 556 U.S. 662 at 675) (2009)).
90
   See Glunk v. Pennsylvania State Bd. of Med., 687 F. App’x 196, 203 (3d Cir. 2017); Fowler v. UPMC Shadyside,
578 F.3d 203, 210 (3d Cir. 2009).
91
   Doug Grant, Inc. v. Greate Bay Casino Corp., 232 F.3d 173, 184 (3d Cir. 2000) (citing City of Pittsburgh v. West
Penn Power Co., 147 F.3d 256, 263 n. 13 (3d Cir. 1998) (quoting Schuylkill Energy Res., Inc. v. Pennsylvania Power
& Light Co., 113 F.3d 405, 417 (3d Cir. 1997))).
92
   Allegheny, 515 F.3d at 236 (citing Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); Shane v.
Fauver, 213 F.3d 113, 116 (3d Cir. 2000)).
93
   ECF No. 47 at 30.
94
   Fed. R. Civ. P. 9(b).
95
   See Fed. R. Civ. P. 8(a).
96
   Lum v. Bank of Am., 361 F.3d 217, 223–24 (3d Cir. 2004) (quoting Seville Indus. Mach. Corp. v. Southmost Mach.
Corp., 742 F.2d 786, 791 (3d Cir. 1984)).
97
   Swierkiewicz v. Sorema N. A., 534 U.S. 506, 514 (2002) (citing Conley, 355 U.S. at 48).
                                                           57
Case 17-01755-SLM              Doc 80     Filed 12/10/20 Entered 12/10/20 16:10:50                          Desc Main
                                         Document     Page 58 of 62



98
 Fed. R. Civ. P. 8(d)(1).
99
 Rogers v. City of Wilkes-Barre, No. 3:18-CV-0039, 2018 WL 3344936, at *4 (M.D. Pa. July 9, 2018) (citing In re
Westinghouse Secs. Litig., 90 F.3d 696, 702 (3d Cir. 1996) (further citations omitted)).
100
      Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).
101
    In re DSI Renal Holdings, LLC, 574 B.R. 446, 471 (Bankr. D. Del. 2017).
102
    In re Fruehauf Trailer Corp., 250 B.R. 168, 197-98 (D. Del. 2000).
103
    Forman v. Salzano (In re Norvergence, Inc.), 405 B.R. 709, 726 (Bankr. D. NJ. 2009) (Gambardella, R.) (citing
In re Inacom Corp., 2001 Bankr. LEXIS 1297 at *6 (D. Del. 2001) (further citation omitted)).
104
    Forman v. Salzano (In re Norvergence, Inc.), 405 B.R. 709 at 746 (Citing Rothman, et al. v. Specialty Care
Network, Inc., 2000 U.S. Dist. LEXIS 15433 at * 6 (E.D.Pa. 2000)).
105
    ECF No. 36-1 at 26.
106
    In re Jack Greenberg, Inc., 212 B.R. 76, 82 (E.D. Pa. 1997) (citing Caplin v. Marine Midland Grace Trust Co.,
406 U.S. 416 (1972)).
107
    ECF No. 29, ¶ 1.
108
     N. Am. Catholic Educ. Programming Found., Inc. v. Gheewalla, 930 A.2d 92, 103 (Del. 2007) (emphasis in
original).
109
    Id. (emphasis in original); see also Production Resources Group, LLC v. NCT Group, Inc., 863 A.2d 772, 792 (Del.
Ch. 2004) (“The firm’s insolvency . . . makes the creditors the principal constituency injured by any fiduciary breaches
that diminish the firm’s value and logically gives them standing to pursue these claims to rectify that injury.”).
110
    In re Tropicana Entm't, LLC, 520 B.R. 455, 471–72 (Bankr. D. Del. 2014) (citing Production Resources, 863 A.2d
at 792 (“[T]he fact that a firm has become insolvent after the acts that are alleged to have been fiduciarily improper
does not convert a claim belonging to the corporation into one belonging to creditors. . . . The later fact of insolvency
does not transform the nature of the claim; it simply changes the class of those eligible to press the claim derivatively,
by expanding it to include creditors.”) (emphasis in original)).
111
    In re Scott Acquisition Corp., 344 B.R. 283, 290–91 (Bankr. D. Del. 2006) (citing Bondi v. Grant Thornton Int'l
(In re Parmalat Sec. Litig.), 377 F.Supp.2d 390, 420 (S.D.N.Y. 2005)).
112
    Id.
113
    ECF No. 36-1 at 24 (citing Torch Liquidating Trust v. Stockstill, 561 F.3d 377 (5th Cir. 2009)).
114
    Torch Liquidating Tr., 561 F.3d at 386 (5th Cir. 2009) (further citations omitted).
115
    Id.
116
    Id. at 390 (“When asked during oral argument to identify any specific pleading permitting an inference of injury to
Torch, plaintiff could identify none. We conclude that the amended complaint thus fails to state a claim for breach of
the fiduciary duties that the Directors owed to Torch.”).
117
    ECF No. 37-1 at 10; ECF No. 47, n.4.
118
    Malleus, 641 F.3d at 563 (3d Cir. 2011).
119
    In re Tropicana Entm't, LLC, 520 B.R. at 470 (Bankr. D. Del. 2014) (citing York Lingings v. Roach, No. 16622–
NC, 1999 WL 608850, *2 (Del. Ch. July 28, 1999)).
120
    N. Am. Catholic Educ. Programming Found., Inc. v. Gheewalla, 930 A.2d at 99.
121
    ECF No. 29, ¶ 165 (“each of the Defendants, as an officer and/or Director, was a fiduciary of the Company . . .”).
122
    In re Midway Games, Inc., 428 B.R. 303, 318 (D. Del. 2015) (quoting Weinberger v. UOP, Inc., 457 A.2d 701
(Del. 1983) (citing Guth v. Loft, Inc., 5 A.2d 503, 510 (Del. 1939)).
123
    In re USDigital, Inc., 443 B.R. 22, 41 (Bankr. D. Del. 2011) (internal quotations and citations omitted).
124
    Midway Games, 428 B.R. at 318.
125
    Malleus, 641 F.3d at 563 (3d Cir. 2011).
126
    Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1156, 1169 (Del. 1995) (quoting Sinclair Oil Corp. v. Levien, Del.
Supr., 280 A.2d 717, 720 (1971)).
127
    Cinerama, Inc., 663 A.2d at 1169 (internal citations omitted).
128
    Midway Games, 428 B.R. at 318.
129
     ECF No. 48 at 16 (“Directors taking action in their own interest, to the detriment of the corporation, is a
quintessential violation of the duty of loyalty.”)
130
    ECF No. 29, ¶ 154 (emphasis added).
131
    Id. ¶ 155 (emphasis added).
132
    Id. ¶ 156.
133
    Id. ¶ 155.
134
    115 A.3d 535, 547 (Del. Ch. 2015) (emphasis added); see also Creditors’ Committee of Star Telecomm’ns, Inc. v.
Edgecomb, 385 F. Supp. 2d 449, 460–61 (D. Del. 2004) (“No precedent cited by the Plaintiff stands for the proposition
                                                           58
Case 17-01755-SLM             Doc 80     Filed 12/10/20 Entered 12/10/20 16:10:50                         Desc Main
                                        Document     Page 59 of 62




that stock ownership, coinciding with a Board decision that may affect the price of those shares, is adequate to show
a breach of the duty of loyalty.”)
135
     See Quadrant, 115 A.3d at 547; Star Telecomm’ns, Inc, 385 F. Supp at 460–61.
136
     See Wilkerson, 522 F.3d at 322.
137
     Midway Games, 428 B.R. 318.
138
     Id.
139
     Id. (citing Stone v. Ritter, 911 A.2d 362, 370 (Del. 2006)).
140
    In re Caremark Int’l, 698 A.2d 959, 967 (Del. Ch. 1996).
141
     See ECF No. 50 at 16 (“Plaintiff’s Opposition concedes that he ‘does not rely’ on any claim ‘which would implicate’
a Caremark duty of oversight.” “Accordingly, any ‘oversight’ and duty of care claims against the Outside Director
Defendants should be dismissed.”).
142
     ECF No. 48 at 24–25 (emphasis added and further citations omitted).
143
     Midway Games, 428 B.R. at 318.
144
     ECF No. 29, ¶ 149.
145
     Id. ¶ 150 (emphasis added).
146
     Id. ¶ 151 (emphasis added).
147
     Id. ¶ 152.
148
     Id. ¶ 153.
149
     Quadrant Structured Prods. Co., Ltd. v. Vertin, 115 A.3d at 547.
150
     Midway Games, 428 B.R. at 318–19.
151
     Id.
152
     Id.
153
     In re Tower Air, Inc., 416 F.3d 229 (3d Cir. 2005).
154
     Id. at 238 (internal citations omitted).
155
     Id.
156
     Id. at 239.
157
     Id.
158
     Id.
159
     Id.
160
     ECF No. 37-1 at 14–15.
161
     Id. at 8.
162
     ECF No. 47 at 30.
163
     ECF No. 37-1 at 20.
164
     Bartol v. Barrowclough, 251 F. Supp. 3d 855, 859 (E.D. Pa. 2017) (quoting Weiland v. Palm Beach Cnty.
Sheriff’s Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015); see also Fed. R. Civ. P. 8(a)(2)).
165
     Bartol, 251 F. Supp. 3d at 859 (quoting Weiland, 792 F.3d at 1321–23) (internal quotations omitted).
166
     Bartol, 251 F. Supp. 3d at 859 (quoting Weiland, 792 F.3d at 1323).
167
     Milo, LLC v. Procaccino, No. CV 16-5759, 2020 WL 1853499, at *10 (E.D. Pa. Apr. 13, 2020) (citing M.B. v.
Schuylkill Cty., 375 F.Supp.3d 574, 587 (E.D. Pa. 2019) (quoting Bartol, 251 F. Supp. 3d at 860)).
168
     ECF No. 37-1 at 20–21.
169
     ECF No. 47 at 55–57.
170
     Id.
171
     Bartol, 251 F. Supp. 3d 855.
172
     Id. at 860 (citing Weiland, 792 F.3d at 1321).
173
     Id. (citing Weiland, 792 F.3d at 1323).
174
     Gov't Employees Ins. Co. v. Pennsauken Spine & Rehab P.C., 2018 WL 3727369, at *3 (D.N.J. Aug. 6, 2018)
(citing Weiland, 792 F.3d 1313, 1323 (11th Cir. 2015); Lapella v. City of Atl. City, Civ. No. 10-2454 (JBS/JS), 2012
WL 2952411, at *5 (D.N.J. July 18, 2012)).
175
     See Grande v. Starbucks Corp., No. CV 18-04036, 2019 WL 1455445 (E.D. Pa. Apr. 2, 2019).
176
     See e.g, In re Bishop, 578 B.R. 158, 167 (Bankr. W.D.N.Y. 2017; In re Palm Beach Fin. Partners, L.P., 488 B.R.
758, 768 (Bankr. S.D. Fla. 2013); In re Mortgages Ltd., No. 2:08-BK-07465-RJH, 2013 WL 1336830, at *12
(Bankr. D. Ariz. Mar. 29, 2013); In re DVI, Inc., 326 B.R. 301, 309 (Bankr. D. Del. 2005).
177
     ECF No. 37-1 at 21 (citing ECF No. 29 at ¶¶ 164, 171, 176, 180) (emphasis added)
178
     ECF No. 37-1 at 21.
179
     Id. at 56.

                                                          59
Case 17-01755-SLM             Doc 80     Filed 12/10/20 Entered 12/10/20 16:10:50                       Desc Main
                                        Document     Page 60 of 62



180
    Id. at 57.
181
    Id. at 19, fn 2.
182
    ECF No. 37-1 at 20.
183
    ECF No. 47 at 56.
184
    ECF No. 29 ¶ 43.
185
    Id. ¶ 43.
186
    Id. ¶ 43.
187
    Id. ¶ 44.
188
    Id. ¶ 58.
189
    Id. ¶ 77.
190
    Id. ¶ 116.
191
    Id. ¶ 122.
192
    Id. ¶ 158.
193
    In re Tropicana Entm't, LLC, 520 B.R. at 470 (Bankr. D. Del. 2014) (citing York Lingings v. Roach, No. 16622–
NC, 1999 WL 608850, *2 (Del. Ch. July 28, 1999)).
194
    ECF No. 37-1 at 10; ECF No. 47, n.4.
195
    Malone v. Brincat, 722 A.2d 5, 10 (Del.1998).
196
    ECF No. 29, ¶ 165 (“each of the Defendants, as an officer and/or Director, was a fiduciary of the Company . . .).
197
    Malleus, 641 F.3d at 563 (3d Cir. 2011).
198
    In re National Auto Credit Inc. S’holders Litig., 2003 WL 139768, at *8 (Del.Ch. Jan.10, 2003), (quoting
Aronson v. Lewis, 473 A.2d 805, 812 (Del. 1984)). See also Orman v. Cullman, 794 A.2d 5, 23 (Del. Ch.2002).
199
    Cede & Co. v. Technicolor, 634 A.2d 345, 362 (Del. 1993).
200
    ECF No. 47 at 37.
201
    ECF No. 29. ¶ 45.
202
    Id. ¶ 134.
203
    Id. ¶ 138.
204
    Id. ¶ 147.
205
    Id. ¶ 68.
206
    ECF No. 37-1 at 16.
207
    See, e.g., Cede & Co. v. Technicolor, Inc., 634 A.2d 345, 361 (Del. 1993), decision modified on reargument, 636
A.2d 956 (Del. 1994).
208
    Shaev v. Adkerson, 2015 WL 5882942, at *9 (Del. Ch. Oct. 5, 2015) (citing O’Reilly v. Transworld Healthcare,
Inc., 745 A.2d 902, 916 (Del. Ch. 1999)).
209
    Id.
210
    ECF 29. ¶ 89.
211
    Id. ¶ 92.
212
    Id. ¶ 93.
213
    Id. ¶ 94.
214
    Id. ¶ 96.
215
    Id. ¶ 99.
216
    Id. ¶ 99.
217
    Id. ¶ 103(a).
218
    See Id. ¶¶ 103(b), 103(c), 103(d), 103(e), 105, 106.
219
    Id. ¶ 109.
220
    Id. ¶ 123.
221
    Id. ¶ 116.
222
    Id. ¶ 119.
223
    The Court need not analyze whether Rule 8(a) or the Rule 9(b) applies. Currently the Amended Complaint fails
to meet the more liberal standard of Rule 8(a).
224
    In re The Brown Schools, 368 B.R. 394, 408 (Bankr. D. Del. 2007)(citing 10 Del. C. § 8106).
225
    In re Direct Response Media, Inc., 466 B.R. 626, 657 (Bankr. D. Del. 2012).
226
    In re Bridgeport Holdings, Inc., 388 B.R. 548, 576 (Bankr. D. Del. 2008) (quoting Official Comm. of Unsecured
Creditors of Integrated Health Servs. v. Elkins, No. 20228, 2004 WL 1949290, *17 (Del. Ch. Aug. 24, 2004); see
also In re Green Field Energy Services, Inc., 594 B.R. 239, 299 (Bankr. D. Del. 2018).
227
    In re Lear Corp. Shareholder Litig., 967 A.2d 640, 656 (Del. Ch. 2008); see also In re Green Field Energy
Services, Inc., at 299.
                                                         60
Case 17-01755-SLM            Doc 80     Filed 12/10/20 Entered 12/10/20 16:10:50                     Desc Main
                                       Document     Page 61 of 62



228
    ECF No. 29. ¶ 76.
229
    Id. ¶ 77.
230
    Id. ¶ 161.
231
    Id. ¶ 70.
232
    ECF No. 37-1 at 16.
233
    ECF No. 37-1 at 16.
234
    ECF No. 47 at 39–40.
235
    Id. at 40.
236
    In re DSI Renal Holdings LLC, 574 B.R. 446 (Bankr. D. Del. 2017).
237
    In re Walt Disney Co. Derivative Litig., 907 A.2d 693, 749 (Del. Ch. 2005), aff'd, 906 A.2d 27 (Del. 2006)
(quoting Brehm v. Eisner, 746 A.2d 244, 263 (Del. 2000)).
238
    White v. Panic, 783 A.2d 543, 554 n.36 (Del. 2001).
239
    Walt Disney Co., 907 A.2d 693, 749 (Del. Ch. 2005), aff'd, 906 A.2d 27 (Del. 2006).
240
    10 Del. C. § 8106.
241
    ECF No. 29. ¶ 182.
242
    Id. ¶ 45.
243
    Id. ¶ 161.
244
    Id. ¶ 74.
245
    ECF No. 37-1 at 16.
246
    In re Tower Air, Inc., 416 F.3d at 238 (internal citations omitted).
247
    Id.
248
    ECF No. 29. ¶¶ 176–79.
249
    Nemec v. Shrader, 991 A.2d 1120, 1130 (Del. 2010).
250
    Nemec, 991 A.2d at 1131.
251
    ECF No. 29. ¶ 68.
252
    ECF No. 29. ¶ 178.
253
    ECF No. 29. ¶ 179.
254
    Nemec, 991 A.2d at 1131.
255
    ECF No. 29. ¶ 170.
256
    Id. ¶ 170.
257
    ECF No. 29 at 54.
258
    ECF No. 29 at 53–55.
259
    ECF No. 47 at 31.
260
    See In re PennySaver USA Publ'g, LLC, 587 B.R. 445, 456 (Bankr. D. Del. 2018); see also In re Mervyn's
Holdings, LLC, 426 B.R. 488, 498 (Bankr. D. Del. 2010); contra In re Oakwood Homes Corp., 325 B.R. 696, 698
(Bankr. D. Del. 2005) (“There is no question that Rule 9(b) applies to adversary proceedings in bankruptcy which
include a claim for relief under §§ 544 or 548, whether it is based upon actual or constructive fraud.”).
261
    11 U.S.C. § 548(a)(1)(B).
262
    In re Fedders N. Am., Inc., 405 B.R. 527, 547 (Bankr. D. Del. 2009).
263
    ECF No. 37-1. at 43.
264
    Id. at 19, fn 2.
265
    Id. (citing ECF No. 29. ¶¶70–71, 77, 182).
266
    Id. (citing ECF No. 29. ¶184).
267
    Id. (citing ECF No. 29. ¶185).
268
    Id. (citing ECF No. 29. ¶¶186–87).
269
    In re FAH Liquidating Corp., 572 B.R. 117, 129 (Bankr. D. Del. 2017) (citing Mervyn's LLC, 426 B.R. 488, 496
n.6 (Bankr. D. Del. 2010) (citing Travelers Indemn. Co. v. Lake, 594 A.2d 38, 47 (Del. 1991); Pennsylvania
Employee, Benefit Trust Fund v. Zeneca, Inc., 710 F.Supp.2d 458, 466 (D. Del. 2010) (internal quotations omitted).
See also In re NorVergence, Inc., 424 B.R. 663, 697 (Bankr. D.N.J. 2010) (applying the “most significant
relationship” test to a tort claim)).
270
    In re Norvergence, Inc., 424 at 698 (citing Intrarome Fragrance & Flavor Corp. v. Zarkades, CV. No. 07–873,
2009 WL 931036 at *5–6 (D.N.J. March 30, 2009); P.V. v. Camp Jaycee, 197 N.J. 132, 144 (2008)).
271
    In re Norvergence, Inc., 424 at 698 (citing Intrarome Fragrance & Flavor Corp., 2009 WL 931036 at *5–6; P.V.
v. Camp Jaycee, 197 N.J. at 144; In re Mercedes-Benz Tele Aid Contract Litigation, 257 F.R.D. 46 (D.N.J. 2009)
(abrogated on other grounds)).
272
    In re FAH Liquidating Corp., 572 B.R. at 129.
                                                        61
Case 17-01755-SLM            Doc 80     Filed 12/10/20 Entered 12/10/20 16:10:50   Desc Main
                                       Document     Page 62 of 62



273
    Id. at 128–29.
274
    Id. at 129.
275
    Id.
276
    Id.
277
    In re Autobacs Strauss, Inc., 473 B.R. 525, 567 (Bankr. D. Del. 2012).
278
    See In re Halpert & Co., Inc., 254 B.R. 104, 122–23 (Bankr. D.N.J. 1999).
279
    ECF No. 37-1 at 17.
280
    N.J.S.A. § 25:2-25(a)–(b).
281
    ECF No. 29. ¶ 183.
282
    Id. ¶ 71.
283
    Id.




                                                        62
